--------------------------------------------------------------------------------

--------------------------------------------------------------------------------




 
 
$60,000,000
 
 
CREDIT AGREEMENT
 
Dated as of September 12, 2006
 
between
 
CNET NETWORKS, INC.
 
and
 
BANK OF AMERICA, N.A.

 


 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------



[bank.gif]
 

--------------------------------------------------------------------------------



TABLE OF CONTENTS



Section   Page         
Article I. DEFINITIONS AND ACCOUNTING TERMS
 
1
 
   
         1.01 Defined Terms
 
1
 
   
         1.02 Other Interpretive Provisions
 
16
 
   
         1.03 Accounting Terms
 
16
 
   
         1.04 Rounding
 
16
 
   
         1.05 References to Agreements and Laws
 
17
 
   
         1.06 Times of Day
 
17
 
   
Article II. THE COMMITMENT AND CREDIT EXTENSIONS
 
17
 
   
         2.01 Loans
 
17
 
   
         2.02 Borrowings, Conversions and Continuations of Loans
 
17
 
   
         2.03 Prepayments
 
18
 
   
         2.04 Termination or Reduction of Commitment
 
19
 
   
         2.05 Repayment of Loans
 
19
 
   
         2.06 Interest
 
19
 
   
         2.07 Fees
 
20
 
   
         2.08 Computation of Interest and Fees
 
20
 
   
         2.09 Evidence of Debt
 
21
 
   
         2.10 Payments Generally
 
21
 
   
Article III. TAXES, YIELD PROTECTION AND ILLEGALITY
 
21
 
   
         3.01 Taxes
 
21
 
   
         3.02 Illegality
 
23
 
   
         3.03 Inability to Determine Eurodollar Rate
 
23
 
   
         3.04 Increased Cost and Reduced Return; Capital Adequacy
 
23
 
   
         3.05 Funding Losses
 
24
 
   
         3.06 Reserves on Eurodollar Rate Loans
 
25
 
   
         3.07 Requests for Compensation
 
25
 
   
         3.08 Survival
 
25
 
   
Article IV. CONDITIONS PRECEDENT TO CREDIT EXTENSIONS
 
25
 
   
         4.01 Conditions of Initial Credit Extension
 
25
 
   

 
i

--------------------------------------------------------------------------------

TABLE OF CONTENTS
(continued)
 

   
Page 
       
         4.02 Conditions to all Credit Extensions
 
27
 
   
Article V. REPRESENTATIONS AND WARRANTIES
 
28
 
   
         5.01 Existence, Qualification and Power; Compliance with Laws
 
28
 
   
         5.02 Authorization; No Contravention
 
28
 
   
         5.03 Governmental Authorization; Other Consents
 
28
 
   
         5.04 Binding Effect
 
28
 
   
         5.05 Financial Statements; No Material Adverse Effect
 
28
 
   
         5.06 Litigation
 
29
 
   
         5.07 No Default
 
29
 
   
         5.08 Ownership of Property; Liens
 
29
 
   
         5.09 Environmental Compliance
 
29
 
   
         5.10 Insurance
 
30
 
   
         5.11 Taxes
 
30
 
   
         5.12 ERISA Compliance
 
30
 
   
         5.13 Subsidiaries
 
30
 
   
         5.14 Margin Regulations; Investment Company Act
 
31
 
   
         5.15 Collateral Documents
 
31
 
   
         5.16 Disclosure
 
31
 
   
         5.17 Compliance with Laws
 
31
 
   
         5.18 Intellectual Property, Licenses, Etc
 
31
 
   
Article VI. AFFIRMATIVE COVENANTS
 
32
 
   
         6.01 Financial Statements
 
32
 
   
         6.02 Certificates; Other Information
 
33
 
   
         6.03 Notices
 
34
 
   
         6.04 Payment of Obligations
 
34
 
   
         6.05 Preservation of Existence, Etc
 
34
 
   
         6.06 Maintenance of Properties
 
35
 
   
         6.07 Maintenance of Insurance
 
35
 
   
         6.08 Compliance with Laws
 
35
 
   
         6.09 Books and Records
 
35
 
   

 
ii

--------------------------------------------------------------------------------

TABLE OF CONTENTS
(continued)

   
Page 
         6.10 Inspection Rights
 
35
 
   
         6.11 Use of Proceeds
 
36
 
   
         6.12 Additional Guarantors
 
36
 
   
         6.13 Further Assurances
 
36
 
   
         6.14 Maintenance of Accounts
 
36
 
   
Article VII. NEGATIVE COVENANTS
 
36
 
   
         7.01 Liens
 
36
 
   
         7.02 Investments
 
38
 
   
         7.03 Indebtedness
 
38
 
   
         7.04 Fundamental Changes
 
39
 
   
         7.05 Dispositions
 
40
 
   
         7.06 Restricted Payments
 
40
 
   
         7.07 Change in Nature of Business
 
41
 
   
         7.08 Transactions with Affiliates
 
41
 
   
         7.09 Burdensome Agreements
 
41
 
   
         7.10 Use of Proceeds
 
41
 
   
         7.11 Fiscal Year
 
42
 
   
         7.12 Financial Covenants
 
42
 
   
         7.13 Capital Expenditures
 
42
 
   
Article VIII. EVENTS OF DEFAULT AND REMEDIES
 
42
 
   
         8.01 Events of Default
 
42
 
   
         8.02 Remedies Upon Event of Default
 
44
 
   
         8.03 Application of Funds
 
45
 
   
Article IX. MISCELLANEOUS
 
45
 
   
         9.01 Amendments; Etc
 
45
 
   
         9.02 Notices and Other Communications; Facsimile Copies
 
45
 
   
         9.03 No Waiver; Cumulative Remedies
 
46
 
   
         9.04 Attorney Costs, Expenses and Taxes
 
46
 
   
         9.05 Indemnification by the Borrower
 
47
 
   
         9.06 Payments Set Aside
 
47
 
   

 
iii

--------------------------------------------------------------------------------

TABLE OF CONTENTS
(continued)
 
 

   
Page 
         9.07 Successors and Assigns
 
48
 
   
         9.08 Confidentiality
 
50
 
   
         9.09 Set-off
 
50
 
   
         9.10 Automatic Debits
 
51
 
   
         9.11 Interest Rate Limitation
 
51
 
   
         9.12 Counterparts
 
51
 
   
         9.13 Integration
 
51
 
   
         9.14 Survival of Representations and Warranties
 
51
 
   
         9.15 Severability
 
52
 
       
         9.16 Governing Law; Arbitration; Waiver of Jury Trial
 
52
 
   
         9.17 USA Patriot Act Notice
 
54
 
   
         9.18 Time of the Essence
 
54
 
   
         9.19 Amendment and Restatement
 
54
 
   
         SIGNATURES
 
S-1
 


SCHEDULES
 

5.06
Litigation

5.13
Subsidiaries and Other Equity Investments

5.18
Intellectual Property Matters

7.01
Existing Liens

7.03
Existing Indebtedness

9.02
Lending Office, Addresses for Notices

 
EXHIBITS
 
Form of
 

A
Loan Notice

B
Revolving Note

C
Term Note

D
Compliance Certificate

E
Guaranty

F
Security Agreement

G
Opinion Matters

 
iv

--------------------------------------------------------------------------------


 
CREDIT AGREEMENT
 
This CREDIT AGREEMENT (“Agreement”) is entered into as of September 12, 2006 by
and between CNET NETWORKS, INC., a Delaware corporation (the “Borrower”) and
BANK OF AMERICA, N.A. (the “Lender”).
 
The Borrower has requested that the Lender provide a revolving credit facility,
and the Lender is willing to do so on the terms and conditions set forth herein.
 
In consideration of the mutual covenants and agreements herein contained, the
parties hereto covenant and agree as follows:
 
ARTICLE I.
DEFINITIONS AND ACCOUNTING TERMS
 
1.01  Defined Terms.
 
As used in this Agreement, the following terms shall have the meanings set forth
below:
 
“2005 Financial Statements” means the consolidated balance sheet of the Borrower
and its Subsidiaries for the fiscal year ended December 31, 2005, and the
related consolidated statements of income or operations, shareholders’ equity
and cash flows for such fiscal year of the Borrower and its Subsidiaries.
 
“Acquisition” means any transaction or series of related transactions for the
purpose of or resulting, directly or indirectly, in (a) the acquisition of all
or substantially all of the assets of a Person, or of any business or division
of a Person, (b) the acquisi-tion of in excess of 50% of the capital stock,
partnership interests, membership interests or equity of any Person, or
otherwise causing any Person to become a Subsidiary, or (c) a merger or
consolidation or any other combination with another Person (other than a Person
that is a Subsidiary), provided that the Borrower or the Subsidiary is the
surviving Person.
 
“Affiliate” means, with respect to any Person, another Person that directly, or
indirectly through one or more intermediaries, Controls or is Controlled by or
is under common Control with the Person specified. “Control” means the
possession, directly or indirectly, of the power to direct or cause the
direction of the management or policies of a Person, whether through the ability
to exercise voting power, by contract or otherwise. “Controlling” and
“Controlled” have meanings correlative thereto. Without limiting the generality
of the foregoing, a Person shall be deemed to be Controlled by another Person if
such other Person possesses, directly or indirectly, power to vote 10% or more
of the securities having ordinary voting power for the election of directors,
managing general partners or the equivalent.
 

--------------------------------------------------------------------------------


“Agreement” means this Credit Agreement.
 
“Applicable Rate” means the following percentages per annum, based upon the
Consolidated Leverage Ratio as set forth in the most recent Compliance
Certificate received by the Lender pursuant to Section 6.02(b):
 
 
Pricing Level
 
Consolidated Leverage Ratio
 
Applicable Rate for Eurodollar Rate Loans
 
Applicable Rate for Base Rate Loans
 
Non-Use Fee
 
1
 
≥3.00:1
 
2.25%
 
0%
 
.30%
 
2
 
<3.00:1 but ≥2.00:1
 
2.00%
 
0%
 
.25%
 
3
 
<2.00:1
 
1.50%
 
0%
 
.20%



Any increase or decrease in the Applicable Rate resulting from a change in the
Consolidated Leverage Ratio shall become effective as of the first Business Day
of the month immediately following the date a Compliance Certificate is
delivered pursuant to Section 6.02(b); provided, however, that if a Compliance
Certificate is not delivered when due in accordance with such Section, then
Pricing Level 1 shall apply as of the first Business Day after the date on which
such Compliance Certificate was required to have been delivered until the first
Business Day of the month immediately following the date that the required
Compliance Certificate is delivered. The Applicable Rate in effect from the
Closing Date through the first Business Day of the month immediately following
delivery of the Compliance Certificate with respect to the Borrower’s fiscal
quarter ending September 30, 2006 shall be determined based upon Pricing Level
3.
 
“Attorney Costs” means and includes all fees, expenses and disbursements of any
law firm or other external counsel and, without duplication, the allocated cost
of internal legal services and all expenses and disbursements of internal
counsel.
 
“Attributable Indebtedness” means, on any date, (a) in respect of any capital
lease of any Person, the capitalized amount thereof that would appear on a
balance sheet of such Person prepared as of such date in accordance with GAAP,
and (b) in respect of any Synthetic Lease Obligation, the capitalized amount of
the remaining lease payments under the relevant lease that would appear on a
balance sheet of such Person prepared as of such date in accordance with GAAP if
such lease were accounted for as a capital lease.
 
“Availability Period” means the period from and including the Closing Date to
the earlier of (a) the Revolving Maturity Date and (b) the date of termination
of the Commitment.
 
“Base Rate” means for any day a fluctuating rate per annum equal to the higher
of (a) the Federal Funds Rate plus 1/2 of 1% and (b) the rate of interest in
effect for such day as publicly announced from time to time by the Lender as its
“prime rate.” The “prime rate” is a rate set by the Lender based upon various
factors including the Lender’s costs and desired return, general economic
conditions and other factors, and is used as a reference point for pricing some
loans, which may be priced at, above, or below such announced rate. Any change
in such rate announced by the Lender shall take effect at the opening of
business on the day specified in the public announcement of such change.
 
2

--------------------------------------------------------------------------------


“Base Rate Loan” means a Loan that bears interest based on the Base Rate.
 
“Borrower” has the meaning specified in the introductory paragraph hereto.
 
“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, the state where the Lending Office is located and, if such day
relates to any Eurodollar Rate Loan, means any such day on which dealings in
Dollar deposits are conducted by and between banks in the London interbank
eurodollar market.
 
“Change of Control” means, with respect to any Person, an event or series of
events by which:
 
(a) any “person” or “group” (as such terms are used in Sections 13(d) and
14(d) of the Exchange Act, but excluding any employee benefit plan of such
person or its subsidiaries, and any person or entity acting in its capacity as
trustee, agent or other fiduciary or administrator of any such plan) becomes the
“beneficial owner” (as defined in Rules 13d-3 and 13d-5 under the Exchange Act,
except that a person or group shall be deemed to have “beneficial ownership” of
all securities that such person or group has the right to acquire (such right,
an “option right”), whether such right is exercisable immediately or only after
the passage of time), directly or indirectly, of 30% or more of the equity
securities of such Person entitled to vote for members of the board of directors
or equivalent governing body of such Person on a fully-diluted basis (and taking
into account all such securities that such person or group has the right to
acquire pursuant to any option right); or
 
(b) during any period of 12 consecutive months, a majority of the members of the
board of directors or other equivalent governing body of such Person cease to be
composed of individuals (i) who were members of that board or equivalent
governing body on the first day of such period, (ii) whose election or
nomination to that board or equivalent governing body was approved by
individuals referred to in clause (i) above constituting at the time of such
election or nomination at least a majority of that board or equivalent governing
body or (iii) whose election or nomination to that board or other equivalent
governing body was approved by individuals referred to in clauses (i) and
(ii) above constituting at the time of such election or nomination at least a
majority of that board or equivalent governing body (excluding, in the case of
both clause (ii) and clause (iii), any individual whose initial nomination for,
or assumption of office as, a member of that board or equivalent governing body
occurs as a result of an actual or threatened solicitation of proxies or
consents for the election or removal of one or more directors by any person or
group other than a solicitation for the election of one or more directors by or
on behalf of the board of directors).
 
“Closing Date” means the first date all the conditions precedent in Section 4.01
are satisfied or waived by the Lender.
 
“Code” means the Internal Revenue Code of 1986.
 
3

--------------------------------------------------------------------------------


“Collateral” means all property and interests in property and proceeds thereof
now owned or hereafter acquired by the Borrower, any Guarantor or other
Subsidiary in or upon which a Lien now or hereafter exists in favor of the
Lender, or the Lender on behalf of itself and its Affiliates, whether under this
Agreement or under any Collateral Documents.
 
“Collateral Documents” means, collectively, (i) the Security Agreement and all
other security agreements, pledge agreements, mortgages, deeds of trust, and
other similar agreements between the Borrower, any Guarantor or any other
Subsidiary and the Lender, or the Lender on behalf of itself and its Affiliates,
now or hereafter delivered to the Lender or any such Affiliates, pursuant to or
in connection with the transactions contemplated hereby, and all financing
statements (or comparable documents now or hereafter filed in accordance with
the Uniform Commercial Code or comparable law) against the Borrower, any
Guarantor or any other Subsidiary as debtor in favor of the Lender, or the
Lender on behalf of itself and its Affiliates, as secured party, and (ii) any
amendments, supplements, modifications, renewals, replacements, consolidations,
substitutions and extensions of any of the foregoing.
 
“Commitment” means the obligation of the Lender to make Loans hereunder in an
aggregate principal amount at any one time not to exceed $60,000,000, as such
amount may be adjusted from time to time in accordance with this Agreement.
 
“Compliance Certificate” means a certificate substantially in the form of
Exhibit D.
 
“Consolidated EBITDA” means, for any period, for the Borrower and its
Subsidiaries as determined on a consolidated basis, the sum (without
duplication) of: (i) an amount equal to Consolidated Net Income for such period,
(ii) Consolidated Interest Charges for such period, (iii) the provision for
federal, state, local and foreign income taxes payable by the Borrower and its
Subsidiaries for such period, (iv) the amount of depreciation and amortization
expense deducted in determining such Consolidated Net Income and (v) all
non-cash extraordinary, non-recurring, transactional or unusual losses or
expenses deducted in calculating Consolidated Net Income less non-cash
extraordinary, non-recurring, transactional or unusual gains added in
calculating Consolidated Net Income. Without limiting the foregoing, the
Borrower shall be entitled to include charges and expenses, whether cash or
non-cash, in respect of legal fees, accounting expenses, and fees and charges of
other professional advisors arising out of or relating to (w) Borrower’s review
of its stock option practices and related accounting issues, (x) consent
solicitations in respect of the Convertible Indebtedness (including any consent
fees payable in connection therewith), (y) litigation related to any Disclosed
Matters (including any judgments or settlement payments in connection with such
litigation), and (z) any tax liabilities incurred in connection with the
Disclosed Matters; provided that, Borrower may include such amounts only up to a
total of $15,000,000 in any rolling 12-month period.
 
“Consolidated Funded Indebtedness” means, as of any date of determination, for
the Borrower and its Subsidiaries on a consolidated basis in accordance with
GAAP, the sum of (a) the outstanding principal amount of all obligations,
whether current or long-term, for borrowed money (including Obligations
hereunder) and all obligations evidenced by bonds, debentures, notes, loan
agreements or other similar instruments, (b) all purchase money Indebtedness,
(c) all obligations in respect of the deferred purchase price of property or
services (other than trade accounts payable in the ordinary course of business),
(d) Attributable Indebtedness in respect of capital leases and Synthetic Lease
Obligations, (e) without duplication, all Guarantees with respect to outstanding
Indebtedness of the types specified in clauses (a) through (d) above of Persons
other than the Borrower or any Subsidiary, and (f) all Indebtedness of the types
referred to in clauses (a) through (e) above of any partnership or joint venture
(other than a joint venture that is itself a corporation or limited liability
company) in which the Borrower or a Subsidiary is a general partner or joint
venturer, unless such Indebtedness is expressly made non-recourse to the
Borrower or such Subsidiary.
 
4

--------------------------------------------------------------------------------


“Consolidated Interest Charges” means, for any period, for the Borrower and its
Subsidiaries as determined on a consolidated basis, the sum of (a) all interest,
premium payments, debt discount, fees, charges and related expenses of the
Borrower and its Subsidiaries in connection with borrowed money (in-cluding
capitalized interest) or in connection with the deferred purchase price of
assets, in each case to the extent treated as interest in accordance with GAAP,
and (b) the portion of rent expense of the Borrower and its Subsidiaries with
respect to such period under capital leases that is treated as interest in
accordance with GAAP.
 
“Consolidated Leverage Ratio” means, as of any date of determination, the ratio
of (a) Consolidated Funded Indebtedness as of such date to (b) TTM EBITDA for
the period of the four fiscal quarters most recently ended for which the
Borrower has delivered financial statements pursuant to Section 6.01(a) or (b).
 
“Consolidated Net Income” means, for any period, for the Borrower and its
Subsidiaries as determined on a consolidated basis, the net income of the
Borrower and its Subsidiaries for that period. To the extent deducted in
determining such net income, such determination may exclude non-cash
compensation expense or other non-cash charges or expenses arising from the
granting of options or other forms of equity compensation or any repricing
thereof.
 
“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.
 
“Control” has the meaning specified in the definition of “Affiliate.”
 
“Convertible Indebtedness” means the Borrower’s 0.75% Convertible Senior Notes
due 2024, in an aggregate principal amount of $125,000,000, issued under the
Indenture dated as of April 27, 2004 between the Borrower and Wells Fargo Bank,
National Association.
 
“Credit Extension” means a borrowing of a Loan.
 
“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally.
 
“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would be an
Event of Default.
 
5

--------------------------------------------------------------------------------


“Default Rate” means an interest rate equal to (a) the Base Rate plus (b) the
Applicable Rate, if any, applicable to Base Rate Loans plus (c) 2% per annum;
provided, however, that with respect to a Eurodollar Rate Loan, the Default Rate
shall be an interest rate equal to the interest rate (including any Applicable
Rate) otherwise applicable to such Loan plus 2% per annum, in each case to the
fullest extent permitted by applicable Laws.
 
“Disclosed Matters” means any matters set forth in the Disclosure Letter.
 
“Disclosure Letter” means the Disclosure Letter, dated as of the date hereof,
executed by the Borrower and addressed to the Lender.
 
“Disposition” or “Dispose” means the sale, transfer, license, lease or other
disposition (including any sale and leaseback transaction) of any property by
any Person, including any sale, assignment, transfer or other disposal, with or
without recourse, of any notes or accounts receivable or any rights and claims
associated therewith.
 
“Dollar” and “$” mean lawful money of the United States.
 
“Domestic Subsidiary” means any Subsidiary that is organized under the laws of
any political subdivision of the United States.
 
“Eligible Assignee” has the meaning specified in Section 9.07(f).
 
“Environmental Laws” means any and all Federal, state, local, and foreign
statutes, laws, regulations, ordinances, rules, judgments, orders, decrees,
permits, concessions, grants, franchises, licenses, agreements or governmental
restrictions relating to pollution and the protection of the environment or the
release of any materials into the environment, including those related to
hazardous substances or wastes, air emissions and discharges to waste or public
systems.
 
“ERISA” means the Employee Retirement Income Security Act of 1974.
 
“ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with the Borrower within the meaning of Section 414(b) or
(c) of the Code (and Sections 414(m) and (o) of the Code for purposes of
provisions relating to Section 412 of the Code).
 
“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan; (b) a
withdrawal by the Borrower or any ERISA Affiliate from a Pension Plan subject to
Section 4063 of ERISA during a plan year in which it was a substantial employer
(as defined in Section 4001(a)(2) of ERISA) or a cessation of operations that is
treated as such a withdrawal under Section 4062(e) of ERISA; (c) a complete or
partial withdrawal by the Borrower or any ERISA Affiliate from a Multiemployer
Plan or notification that a Multiemployer Plan is in reorganization; (d) the
filing of a notice of intent to terminate, the treatment of a Plan amendment as
a termination under Sections 4041 or 4041A of ERISA, or the commencement of
proceedings by the PBGC to terminate a Pension Plan or Multiemployer Plan;
(e) an event or condition which constitutes grounds under Section 4042 of ERISA
for the termination of, or the appointment of a trustee to administer, any
Pension Plan or Multiemployer Plan; or (f) the imposition of any liability under
Title IV of ERISA, other than for PBGC premiums due but not delinquent under
Section 4007 of ERISA, upon the Borrower or any ERISA Affiliate.
 
6

--------------------------------------------------------------------------------


“Eurodollar Rate” means, for any Interest Period with respect to a Eurodollar
Rate Loan, the rate per annum equal to the British Bankers Association LIBOR
Rate (“BBA LIBOR”), as published by Reuters (or other commercially available
source providing quotations of BBA LIBOR as designated by the Lender from time
to time) at approximately 11:00 a.m., London time, two Business Days prior to
the commencement of such Interest Period, for Dollar deposits (for delivery on
the first day of such Interest Period) with a term equivalent to such Interest
Period. If such rate is not available at such time for any reason, then the
“Eurodollar Rate” for such Interest Period shall be the rate per annum
determined by the Lender to be the rate at which deposits in Dollars for
delivery on the first day of such Interest Period in same day funds in the
approximate amount of the Eurodollar Rate Loan being made, continued or
converted by the Lender and with a term equivalent to such Interest Period would
be offered by the Lender’s London Branch to major banks in the London interbank
eurodollar market at their request at approximately 11:00 a.m. (London time) two
Business Days prior to the commencement of such Interest Period.
 
“Eurodollar Rate Loan” means a Loan that bears interest based on the Eurodollar
Rate.
 
“Event of Default” has the meaning specified in Section 8.01.
 
“Exchange Act” means the Securities Exchange Act of 1934.
 
“Excluded Subsidiary” shall mean any non-Domestic Subsidiary or any Domestic
Subsidiary that meets both of the following requirements: (a) such Subsidiary
has aggregate consolidated assets, based on the book value of such assets, as
determined on the last day of the most recently completed fiscal quarter of the
Borrower, or, if later, at the time of formation or Acquisition of such
Subsidiary, of less than five percent (5%) of the book value of the consolidated
assets of the Borrower and its Subsidiaries; and (b) such Subsidiary has
aggregate consolidated revenues for the most recently completed four fiscal
quarters of such Subsidiary, of less than five percent (5%) of the consolidated
revenues of the Borrower and its Subsidiaries, for the most recently completed
fiscal quarter of the Borrower.
 
“Existing Credit Agreement” means that certain Credit Agreement, dated as of
October 14, 2004, by and between the Borrower and the Lender.
 
“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System arranged by Federal funds brokers on such
day, as published by the Federal Reserve Bank of New York on the Business Day
next succeeding such day; provided that (a) if such day is not a Business Day,
the Federal Funds Rate for such day shall be such rate on such transactions on
the next preceding Business Day as so published on the next succeeding Business
Day, and (b) if no such rate is so published on such next succeeding Business
Day, the Federal Funds Rate for such day shall be the average rate (rounded
upward, if necessary, to a whole multiple of 1/100 of 1%) charged to the Lender
on such day on such transactions as determined by the Lender.
 
7

--------------------------------------------------------------------------------


“Fee Letter” means the letter agreement, dated as of the date hereof, between
the Borrower and the Lender.
 
“FRB” means the Board of Governors of the Federal Reserve System of the United
States.
 
“GAAP” means generally accepted accounting principles in the United States set
forth in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board or such other
principles as may be approved by a significant segment of the accounting
profession in the United States, that are applicable to the circumstances as of
the date of determination, consistently applied.
 
“Governmental Authority” means any nation or government, any state or other
political subdivision thereof, any agency, authority, instrumentality,
regulatory body, court, administrative tribunal, central bank or other entity
exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government.
 
“Guarantors” means, collectively, INET Centric Finance Inc. and any Domestic
Subsidiary (other than an Excluded Subsidiary) hereafter acceding to the
Guaranty in accordance with Section 6.12.
 
“Guaranty” means the Guaranty made by the Guarantors in favor of the Lender,
substantially in the form of Exhibit E.
 
“Guarantee” means, as to any Person, any (a) any obligation, contingent or
otherwise, of such Person guaranteeing or having the economic effect of
guaranteeing any Indebtedness or other obligation payable or performable by
another Person (the “primary obligor”) in any manner, whether directly or
indirectly, and including any obligation of such Person, direct or indirect,
(i) to purchase or pay (or advance or supply funds for the purchase or payment
of) such Indebtedness or other obligation, (ii) to purchase or lease property,
securities or services for the purpose of assuring the obligee in respect of
such Indebtedness or other obligation of the payment or performance of such
Indebtedness or other obligation, (iii) to maintain working capital, equity
capital or any other financial statement condition or liquidity or level of
income or cash flow of the primary obligor so as to enable the primary obligor
to pay such Indebtedness or other obligation, or (iv) entered into for the
purpose of assuring in any other manner the obligee in respect of such
Indebtedness or other obligation of the payment or performance thereof or to
protect such obligee against loss in respect thereof (in whole or in part), or
(b) any Lien on any assets of such Person securing any Indebtedness or other
obligation of any other Person, whether or not such Indebtedness or other
obligation is assumed by such Person. The amount of any Guarantee shall be
deemed to be an amount equal to the stated or determinable amount of the related
primary obligation, or portion thereof, in respect of which such Guarantee is
made or, if not stated or determinable, the maximum reasonably anticipated
liability in respect thereof as determined by the guaranteeing Person in good
faith. The term “Guarantee” as a verb has a corresponding meaning.
 
8

--------------------------------------------------------------------------------


“Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP:
 
(a) all obligations of such Person for borrowed money and all obligations of
such Person evidenced by bonds, debentures, notes, loan agreements or other
similar instruments;
 
(b) all direct or contingent obligations of such Person arising under letters of
credit (including standby and commercial), bankers’ acceptances, bank
guaranties, surety bonds and similar instruments;
 
(c) net obligations of such Person under any Swap Contract;
 
(d) all obligations of such Person to pay the deferred purchase price of
property or services (other than trade accounts payable in the ordinary course
of business);
 
(e) indebtedness (excluding prepaid interest thereon) secured by a Lien on
property owned or being purchased by such Person (including indebtedness arising
under conditional sales or other title retention agreements), whether or not
such indebtedness shall have been assumed by such Person or is limited in
recourse (but in no case exceeding the value of such property in the case of any
non-recourse indebtedness);
 
(f) capital leases and Synthetic Lease Obligations; and 
 
(g) all Guarantees of such Person in respect of any of the foregoing.
 
For all purposes hereof, the Indebtedness of any Person shall include the
Indebtedness of any partnership or joint venture (other than a joint venture
that is itself a corporation or limited liability company) in which such Person
is a general partner or a joint venturer, unless such Indebtedness is expressly
made non-recourse to such Person. The amount of any net obligation under any
Swap Contract on any date shall be deemed to be the Swap Termination Value
thereof as of such date. The amount of any capital lease or Synthetic Lease
Obligation as of any date shall be deemed to be the amount of Attributable
Indebtedness in respect thereof as of such date.
 
“Indemnified Liabilities” has the meaning specified in Section 9.05.
 
“Indemnitees” has the meaning specified in Section 9.05.
 
“Insignificant Foreign Subsidiary” shall mean any non-Domestic Subsidiary that
meets both of the following requirements: (a) such Subsidiary has aggregate
consolidated assets, based on the book value of such assets, as determined on
the last day of the most recently completed fiscal quarter of the Borrower, or,
if later, at the time of formation or Acquisition of such Subsidiary, of less
than two percent (2%) of the book value of the consolidated assets of the
Borrower and its Subsidiaries; and (b) such Subsidiary has aggregate
consolidated revenues for the most recently completed four fiscal quarters of
such Subsidiary, of less than two percent (2%) of the consolidated revenues of
the Borrower and its Subsidiaries, for the most recently completed fiscal
quarter of the Borrower.
 
9

--------------------------------------------------------------------------------


“Interest Payment Date” means the last Business Day of each calendar month and
the Revolving Maturity Date, in the case of Revolving Loans, or the applicable
Term Loan Maturity Date, in the case of any Term Loans.
 
“Interest Period” means, as to each Eurodollar Rate Loan, the period commencing
on the date such Eurodollar Rate Loan is disbursed or converted to or continued
as a Eurodollar Rate Loan and ending on the date one, two, three or six months
thereafter, as selected by the Borrower in its Loan Notice; provided that:
 
(i) any Interest Period that would otherwise end on a day that is not a Business
Day shall be extended to the next succeeding Business Day unless such Business
Day falls in another calendar month, in which case such Interest Period shall
end on the next preceding Business Day;
 
(ii) any Interest Period that begins on the last Business Day of a calendar
month (or on a day for which there is no numerically corresponding day in the
calendar month at the end of such Interest Period) shall end on the last
Business Day of the calendar month at the end of such Interest Period;
 
(iii) no Interest Period for any Term Loan shall extend beyond the applicable
Term Loan Maturity Date and no Interest Period for any Revolving Loan shall
extend beyond the Revolving Maturity Date; and
 
(iv) the Borrower may select Interest Periods with respect to Term Loans which
commence before and end after a principal payment date only to the extent that
the Base Rate Loans to be outstanding on such principal payment date and the
Eurodollar Rate Loans with Interest Periods ending on or before such principal
payment date at least equal in principal amount to the required principal
payment on such principal payment date.
 
“Investment” means, as to any Person, any direct or indirect acquisition or
investment by such Person, whether by means of (a) the purchase or other
acquisition of capital stock or other securities of another Person, (b) a loan,
advance or capital contribution to, Guarantee or assumption of debt of, or
purchase or other acquisition of any other debt or equity participation or
interest in, another Person, including any partnership or joint venture interest
in such other Person, or (c) the purchase or other acquisition (in one
transaction or a series of transactions) of assets of another Person that
constitute a business unit. For purposes of covenant compliance, the amount of
any Investment shall be the amount actually invested, without adjustment for
subsequent increases or decreases in the value of such Investment.
 
“IP Rights” has the meaning specified in Section 5.18.
 
10

--------------------------------------------------------------------------------


“IRS” means the United States Internal Revenue Service.
 
“Laws” means, collectively, all international, foreign, Federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of law.
 
“L/C Agreements” means (i) that certain Application and Agreement for Standby
Letter of Credit, dated March 31, 2005, between the Borrower and the Lender, and
(ii) any other or additional application and agreement entered into by the
Borrower and the Lender providing for the issuance or amendment of any letters
of credit.
 
“Lender” has the meaning specified in the introductory paragraph hereto.
 
“Lending Office” means the office or offices of the Lender described as such on
Schedule 9.02, or such other office or offices as the Lender may from time to
time notify the Borrower.
 
“Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge, or preference,
priority or other security interest or preferential arrangement of any kind or
nature whatsoever (including any conditional sale or other title retention
agreement, and any financing lease having substantially the same economic effect
as any of the foregoing).
 
“Loan” an extension of credit by the Lender to the Borrower under Section 2.01
and includes a Revolving Loan or a Term Loan.
 
“Loan Documents” means this Agreement, any Note, the Fee Letter, the Guaranty,
the L/C Agreements and the Collateral Documents.
 
“Loan Notice” means a notice of (a) a borrowing of a Loan, (b) a conversion of a
Loan from one Type to the other, or (c) a continuation of a Eurodollar Rate Loan
as the same Type, pursuant to Section 2.02(a), which, if in writing, shall be
substantially in the form of Exhibit A.
 
“Loan Parties” means, collectively, the Borrower and each Guarantor and each
other Subsidiary party to any Loan Document.
 
“Material Adverse Effect” means (a) a material adverse change in, or a material
adverse effect upon, the operations, business, properties, liabilities (actual
or contingent), condition (financial or otherwise) of the Borrower or the
Borrower and its Subsidiaries taken as a whole; (b) a material impairment of the
ability of any Loan Party to perform its obligations under any Loan Document to
which it is a party; or (c) a material adverse effect upon (i) the legality,
validity, binding effect or enforceability against any Loan Party of any Loan
Document to which it is a party or (ii) the perfection or priority of any Lien
granted under any of the Collateral Documents; provided that no Disclosed Matter
shall be considered to have a Material Adverse Effect.
 
11

--------------------------------------------------------------------------------


“Multiemployer Plan” means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which the Borrower or any ERISA Affiliate makes
or is obligated to make contributions, or during the preceding five plan years,
has made or been obligated to make contributions.
 
“Note” means a Revolving Note or a Term Note. 
 
“Obligations” means all advances to, and debts, liabilities, obligations,
covenants and duties of, any Loan Party owing to the Lender or any Affiliate
thereof under any Loan Document, including all monetary amounts owing to the
Lender and arising under any Loan Document or otherwise with respect to any
Loan, whether direct or indirect (including those acquired by assumption),
absolute or contingent, due or to become due, now existing or hereafter arising
and including interest and fees that accrue after the commencement by or against
any Loan Party or any Affiliate thereof of any proceeding under any Debtor
Relief Laws naming such Person as the debtor in such proceeding, regardless of
whether such interest and fees are allowed claims in such proceeding.
 
“Organization Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement; and (c) with respect to
any partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and any agreement, instrument, filing or notice with respect
thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.
 
“Outstanding Amount” means with respect to Loans on any date, the aggregate
outstanding principal amount thereof after giving effect to any borrowings and
prepayments or repayments of Loans occurring on such date.
 
“Participant” has the meaning specified in Section 9.07(c).
 
“PBGC” means the Pension Benefit Guaranty Corporation.
 
“Pension Plan” means any “employee pension benefit plan” (as such term is
defined in Section 3(2) of ERISA), other than a Multiemployer Plan, that is
subject to Title IV of ERISA and is sponsored or maintained by the Borrower or
any ERISA Affiliate or to which the Borrower or any ERISA Affiliate contributes
or has an obligation to contribute, or in the case of a multiple employer or
other plan described in Section 4064(a) of ERISA, has made contributions at any
time during the immediately preceding five plan years.
 
12

--------------------------------------------------------------------------------


“Permitted Acquisition” means any Acquisition that conforms to the following
requirements: (a) the assets, Person, division or line of business to be
acquired is in a substantially similar or related line of business as the
Borrower, (b) if the cash consideration for such Acquisition is greater than
$10,000,000, the Lender shall have received, no less than five Business Days
prior to the consummation of such Acquisition, reasonably adequate financial
information regarding the assets, Person or business to be acquired, including
the most recent audited financial statements, if available, but in any case the
most recently prepared balance sheet, statement of income and statement of cash
flows for the assets, Person or business to be acquired and pro forma projected
financial statements showing the effect of the Acquisition of the assets, Person
or business on the Borrower, including a balance sheet for the Borrower and its
Subsidiaries as of the time of the Acquisition and one-year projected statements
of income and cash flows for the Borrower and its Subsidiaries, (c) all
transactions related to such Acquisition shall be consummated in accordance with
applicable Laws, (d) such Acquisition shall be non-hostile in nature and not
involve any transaction subject to Section 13(d) or 14(d) of the Exchange Act,
(e) the prior, effective written consent or approval to such Acquisition of the
board of directors or equivalent governing body of the acquiree is obtained,
(f) immediately after giving effect to such Acquisition: (i) no Default or Event
of Default shall have occurred and be continuing or would result therefrom,
(ii) 80% of the capital stock of any acquired or newly formed corporation,
partnership, limited liability company or other business entity is owned
directly by the Borrower or a Domestic Subsidiary of the Borrower, and all
actions required to be taken, if any, with respect to such acquired or newly
formed Subsidiary under Section 6.12 shall have been taken, (iii) such
Acquisition shall be Consolidated EBITDA accretive, if such Acquisition involves
consideration of $10,000,000 or more, and (iv) if the Acquisition involves
consideration of $10,000,000 or more, the Borrower shall be in compliance, on a
pro forma basis after giving effect to such Acquisition, with the covenants
contained in Section 7.11 recomputed as of the last day of the most recently
ended fiscal quarter of the Borrower as if such Acquisition had occurred on the
first day of each relevant period for testing such compliance, and the Borrower
shall have delivered to the Lender a certificate of a Responsible Officer of the
Borrower to such effect, together with all relevant financial computations
evidencing such compliance, and (g) the Lender shall have consented in writing
to the consummation of such Acquisition, which consent shall not be unreasonably
withheld if all of the foregoing conditions are met; provided, however, that no
such consent shall be required if Loan proceeds of less than $20,000,000 would
be used for such Acquisition.
 
“Permitted Liens” has the meaning specified in Section 7.01.
 
“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.
 
“Plan” means any “employee benefit plan” (as such term is defined in
Section 3(3) of ERISA) established by the Borrower or, with respect to any such
plan that is subject to Section 412 of the Code or Title IV of ERISA, any ERISA
Affiliate.
 
“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the 30 day notice period has been waived.
 
“Responsible Officer” means the chief executive officer, president, chief
financial officer, treasurer or assistant treasurer of a Loan Party. Any
document delivered hereunder that is signed by a Responsible Officer of a Loan
Party shall be conclusively presumed to have been authorized by all necessary
corporate, partnership and/or other action on the part of such Loan Party and
such Responsible Officer shall be conclusively presumed to have acted on behalf
of such Loan Party.
 
13

--------------------------------------------------------------------------------


“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any capital stock or other equity
interest of the Borrower or any Subsidiary (but in no event including the
Convertible Indebtedness), or any payment (whether in cash, securities or other
property), including any sinking fund or similar deposit, on account of the
purchase, redemption, retirement, acquisition, cancellation or termination of
any such capital stock or other equity interest or of any option, warrant or
other right to acquire any such capital stock or other equity interest.
 
“Revolving Loan” has the meaning specified in Section 2.01.
 
“Revolving Maturity Date” means October 14, 2007.
 
“Revolving Note” means a promissory note made by the Borrower in favor of the
Lender evidencing Revolving Loans made by the Lender, substantially in the form
of Exhibit B. 
 
“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.
 
“Security Agreement” means a security agreement in substantially the form of
Exhibit F.
 
“Seller Debt” has the meaning specified in Section 7.03(f).
 
“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
shares of securities or other interests having ordinary voting power for the
election of directors or other governing body (other than securities or
interests having such power only by reason of the happening of a contingency)
are at the time beneficially owned, or the management of which is otherwise
controlled, directly, or indirectly through one or more intermediaries, or both,
by such Person. Unless otherwise specified, all references herein to a
“Subsidiary” or to “Subsidiaries” shall refer to a Subsidiary or Subsidiaries of
the Borrower.
 
“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules, a “Master Agreement”), including
any such obligations or liabilities under any Master Agreement.
 
14

--------------------------------------------------------------------------------


“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contracts have been closed out and termination value(s) determined in
accordance therewith, such termination value(s), and (b) for any date prior to
the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Swap Contracts, as determined based upon one or
more mid-market or other readily available quotations provided by any recognized
dealer in such Swap Contracts (which may include the Lender or any Affiliate of
the Lender).
 
“Synthetic Lease Obligation” means the monetary obligation of a Person under
(a) a so-called synthetic, off-balance sheet or tax retention lease, or (b) an
agreement for the use or possession of property creating obligations that do not
appear on the balance sheet of such Person but which, upon the insolvency or
bankruptcy of such Person, would be characterized as the indebtedness of such
Person (without regard to accounting treatment).
 
“Term Loan” has the meaning specified in Section 2.01.
 
“Term Loan Maturity Date” has the meaning specified in Section 2.05.
 
“Term Note” means a promissory note made by the Borrower in favor of the Lender
evidencing Term Loans made by the Lender, substantially in the form of
Exhibit C. 
 
“Threshold Amount” means $10,000,000.
 
“Total Outstandings” means the aggregate Outstanding Amount of all Loans.
 
“TTM EBITDA” means, at any time, Consolidated EBITDA, as calculated as on the
last day of the most recently completed fiscal quarter of the Borrower on a
trailing twelve month basis.
 
“Type” means, with respect to a Loan, its character as a Base Rate Loan or a
Eurodollar Rate Loan.
 
“Unfunded Pension Liability” means the excess of a Pension Plan’s benefit
liabilities under Section 4001(a)(16) of ERISA, over the current value of that
Pension Plan’s assets, determined in accordance with the assumptions used for
funding the Pension Plan pursuant to Section 412 of the Code for the applicable
plan year.
 
“United States” and “U.S.” mean the United States of America.
 
“Unrestricted Liquidity” shall have the meaning set forth in Section 7.12(c).
 
15

--------------------------------------------------------------------------------


1.02  Other Interpretive Provisions.
 
With reference to this Agreement and each other Loan Document, unless otherwise
specified herein or in such other Loan Document:
 
(a) The meanings of defined terms are equally applicable to the singular and
plural forms of the defined terms.
 
(b)           (i) The words “herein,” “hereto,” “hereof” and “hereunder” and
words of similar import when used in any Loan Document shall refer to such Loan
Document as a whole and not to any particular provision thereof.
 
(ii) Article, Section, Exhibit and Schedule references are to the Loan Document
in which such reference appears.
 
(iii) The term “including” is by way of example and not limitation.
 
(iv) The term “documents” includes any and all instruments, documents,
agreements, certificates, notices, reports, financial statements and other
writings, however evidenced, whether in physical or electronic form.
 
(c) In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including;” the words “to” and
“until” each mean “to but excluding;” and the word “through” means “to and
including.”
 
(d) Section headings herein and in the other Loan Documents are included for
convenience of reference only and shall not affect the interpretation of this
Agreement or any other Loan Document.
 
1.03  Accounting Terms. (a) All accounting terms not specifically or completely
defined herein shall be construed in conformity with, and all financial data
(including financial ratios and other financial calculations) required to be
submitted pursuant to this Agreement shall be prepared in conformity with, GAAP
applied on a consistent basis, as in effect from time to time, applied in a
manner consistent with that used in preparing the 2005 Financial Statements,
except as otherwise specifically prescribed herein.
 
(b) If at any time any change in GAAP would affect the computation of any
financial ratio or requirement set forth in any Loan Document, and either the
Borrower or the Lender shall so request, the Lender and the Borrower shall
negotiate in good faith to amend such ratio or requirement to preserve the
original intent thereof in light of such change in GAAP (subject to the approval
of the Lender), provided that, until so amended, (i) such ratio or requirement
shall continue to be computed in accordance with GAAP prior to such change
therein and (ii) the Borrower shall provide to the Lender financial statements
and other documents required under this Agreement or as reasonably requested
hereunder setting forth a reconciliation between calculations of such ratio or
requirement made before and after giving effect to such change in GAAP.
 
1.04  Rounding. Any financial ratios required to be maintained by the Borrower
pursuant to this Agreement shall be calculated by dividing the appropriate
component by the other component, carrying the result to one place more than the
number of places by which such ratio is expressed herein and rounding the result
up or down to the nearest number (with a rounding-up if there is no nearest
number).
 
16

--------------------------------------------------------------------------------


1.05  References to Agreements and Laws. Unless otherwise expressly provided
herein, (a) references to Organization Documents, agreements (including the Loan
Documents) and other contractual instruments shall be deemed to include all
subsequent amendments, restatements, extensions, supplements and other
modifications thereto, but only to the extent that such amendments,
restatements, extensions, supplements and other modifications are not prohibited
by any Loan Document; and (b) references to any Law shall include all statutory
and regulatory provisions consolidating, amending, replacing, supplementing or
interpreting such Law.
 
1.06  Times of Day. Unless otherwise specified, all references herein to times
of day shall be references to Pacific time (daylight or standard, as
applicable).
 
ARTICLE II.
THE COMMITMENT AND CREDIT EXTENSIONS
 
2.01  Loans. (i) Subject to the terms and conditions set forth herein, the
Lender agrees to make loans (each such loan, a “Revolving Loan”) to the Borrower
from time to time, on any Business Day during the Availability Period, in an
aggregate amount not to exceed at any time outstanding the amount of the
Commitment; provided, however, that after giving effect to any borrowing, the
Total Outstandings shall not exceed the Commitment. (ii) Subject to the terms
and conditions set forth herein, the Lender agrees to make loans (each such
loan, a “Term Loan”) to the Borrower from time to time (but in any event no
later than six months prior to the Revolving Maturity Date), on any Business Day
during the Availability Period, in an aggregate amount not to exceed at any time
outstanding the amount of the Commitment; provided, however, that after giving
effect to any borrowing, the Total Outstandings shall not exceed the Commitment.
(iii) Within the limits of the Commitment, and subject to the other terms and
conditions hereof, the Borrower may borrow under this Section 2.01, prepay under
Section 2.03, and reborrow under this Section 2.01. A Loan may be a Base Rate
Loan or a Eurodollar Rate Loan, as further provided herein.
 
2.02  Borrowings, Conversions and Continuations of Loans.
 
(a) Each borrowing, each conversion of a Loan from one Type to the other, and
each continuation of a Eurodollar Rate Loan shall be made upon the Borrower’s
irrevocable notice to the Lender, which may be given by telephone. Each such
notice must be received by the Lender not later than 11:00 a.m. (i) three
Business Days prior to the requested date of any borrowing of, conversion to or
continuation of a Eurodollar Rate Loan or of any conversion of a Eurodollar Rate
Loan to a Base Rate Loan, and (ii) on the requested date of any borrowing of a
Base Rate Loan. Notwithstanding anything to the contrary contained herein, but
subject to the provisions of Section 9.02(d), any such telephonic notice may be
given by an individual who has been authorized in writing to do so by a
Responsible Officer of the Borrower. Each such telephonic notice must be
confirmed promptly by delivery to the Lender of a written Loan Notice,
appropriately completed and signed by a Responsible Officer of the Borrower.
Each borrowing of, conversion to or continuation of a Eurodollar Rate Loan shall
be in a principal amount of $250,000 or a whole multiple of $50,000 in excess
thereof. Each borrowing of or conversion to a Base Rate Loan shall be in a
principal amount of
 
17

--------------------------------------------------------------------------------


$100,000 or a whole multiple of $50,000 in excess thereof. Each Loan Notice
(whether telephonic or written) shall specify (i) whether the Borrower is
requesting a borrowing, a conversion of a Loan from one Type to the other, or a
continuation of a Eurodollar Rate Loan, (ii) the requested date of the
borrowing, conversion or continuation, as the case may be (which shall be a
Business Day), (iii) the principal amount of the Loan to be borrowed, converted
or continued, (iv) the Type of Loan to be borrowed or to which an existing Loan
is to be converted, and (iv) whether a Revolving Loan or Term Loan is requested,
(v) if applicable, the duration of the Interest Period with respect thereto. If
the Borrower fails to specify a Type of Loan in a Loan Notice or if the Borrower
fails to give a timely notice requesting a conversion or continuation, then the
applicable Loan shall be made as, or converted to, a Base Rate Loan. Any such
automatic conversion to a Base Rate Loan shall be effective as of the last day
of the Interest Period then in effect with respect to the applicable Eurodollar
Rate Loan. If the Borrower requests a borrowing of, conversion to, or
continuation of a Eurodollar Rate Loan in any such Loan Notice, but fails to
specify an Interest Period, it will be deemed to have specified an Interest
Period of one month.
 
(b) Upon satisfaction of the applicable conditions set forth in Section 4.02
(and, if a borrowing is the initial Credit Extension, Section 4.01), the Lender
shall make the proceeds of each Loan available to the Borrower either by
(i) crediting the account of the Borrower on the books of the Lender with the
amount of such proceeds or (ii) wire transfer of such proceeds, in each case in
accordance with instructions provided to (and reasonably acceptable to) the
Lender by the Borrower.
 
(c) Except as otherwise provided herein, a Eurodollar Rate Loan may be continued
or converted only on the last day of an Interest Period for such Eurodollar Rate
Loan. During the existence of a Default, no Loan may be requested as, converted
to or continued as Eurodollar Rate Loans without the consent of the Lender.
 
(d) The Lender shall promptly notify the Borrower of the interest rate
applicable to any Interest Period for a Eurodollar Rate Loan upon determination
of such interest rate. The determination of the Eurodollar Rate by the Lender
shall be conclusive in the absence of manifest error. At any time that a Base
Rate Loan is outstanding, the Lender shall notify the Borrower of any change in
the Lender’s prime rate used in determining the Base Rate promptly following the
public announcement of such change.
 
(e) After giving effect to all borrowings, all conversions of Loans from one
Type to the other, and all continuations of Loans as the same Type, there shall
not be more than ten Interest Periods in effect.
 
2.03  Prepayments.
 
(a) The Borrower may, upon notice to the Lender, at any time or from time to
time voluntarily prepay any Loan in whole or in part without premium or penalty;
provided that (i) such notice must be received by the Lender not later than
12:00 p.m. (A) three Business Days prior to any date of prepayment of a
Eurodollar Rate Loan, and (B) on the date of
 
18

--------------------------------------------------------------------------------


prepayment of a Base Rate Loan; (ii) any prepayment of a Eurodollar Rate Loan
shall be in a principal amount of $250,000 or a whole multiple of $50,000 in
excess thereof; and (iii) any prepayment of a Base Rate Loan shall be in a
principal amount of $100,000 or a whole multiple of $50,000 in excess thereof
or, in each case, if less, the entire principal amount thereof then outstanding.
Each such notice shall specify the date and amount of such prepayment, the
Type(s) of Loan(s) to be prepaid and whether such prepayment is of Revolving
Loans or Term Loans (or a combination thereof). Partial prepayments of the Term
Loans shall be applied to the installments of principal thereof in the inverse
order of maturity. If such notice is given by the Borrower, the Borrower shall
make such prepayment and the payment amount specified in such notice shall be
due and payable on the date specified therein. Any prepayment of a Eurodollar
Rate Loan shall be accompanied by all accrued interest thereon, together with
any additional amounts required pursuant to Section 3.05.
 
(b) If for any reason the Total Outstandings at any time exceed the Commitment
then in effect, the Borrower shall immediately prepay Loans in an aggregate
amount equal to such excess.
 
2.04  Termination or Reduction of Commitment.
 
The Borrower may, upon notice to the Lender, terminate the Commitment, or from
time to time permanently reduce the Commitment; provided that (i) any such
notice shall be received by the Lender not later than 10:00 a.m., five Business
Days prior to the date of termination or reduction, (ii) any such partial
reduction shall be in an aggregate amount of $250,000 or any whole multiple of
$50,000 in excess thereof, and (iii) the Borrower shall not terminate or reduce
the Commitment if, after giving effect thereto and to any concurrent prepayments
hereunder, the Total Outstandings would exceed the Commitment. All non-use fees
accrued until the effective date of any termination of the Commitment shall be
paid on the effective date of such termination.
 
2.05  Repayment of Loans.
 
(a) The Borrower shall repay to the Lender on the Revolving Maturity Date the
aggregate principal amount of Revolving Loans outstanding on such date.
 
(b) The Borrower shall repay to the Lender the principal amount of each Term
Loan in four substantially equal consecutive quarterly installments on the last
Business Day of each three month period measured from the date the Term Loan is
made, as elected in writing by the Borrower, and commencing on the first such
date to occur after the date such Term Loan is made, to and including the date
one year after the date such Term Loan is made, with the last such installment
shall be in the amount necessary to repay in full the unpaid principal amount of
the Term Loan; provided, however, that each Term Loan shall be repaid in full no
later than the date six months after the Revolving Maturity Date and may not
amortize beyond that date, unless the Lender has consented thereto in writing.
The final due date of each Term Loan shall be herein referred to as the “Term
Loan Maturity Date” for such Term Loan.
 
2.06  Interest.
 
(a) Subject to the provisions of subsection (b) below, (i) each Eurodollar Rate
Loan shall bear interest on the outstanding principal amount thereof for each
Interest Period at a rate per annum equal to the Eurodollar Rate for such
Interest Period plus the Applicable Rate; and (ii) each Base Rate Loan shall
bear interest on the outstanding principal amount thereof from the applicable
borrowing date at a rate per annum equal to the Base Rate plus the Applicable
Rate.
 
19

--------------------------------------------------------------------------------


(b) If any amount payable by the Borrower under any Loan Document is not paid
when due (without regard to any applicable grace periods), whether at stated
maturity, by acceleration or otherwise, such amount shall thereafter bear
interest at a fluctuating interest rate per annum at all times equal to the
Default Rate to the fullest extent permitted by applicable Laws. Furthermore,
while any Event of Default exists, if requested by the Lender in writing, the
Borrower shall pay interest on the principal amount of all outstanding
Obligations hereunder at a fluctuating interest rate per annum at all times
equal to the Default Rate to the fullest extent permitted by applicable Laws.
Accrued and unpaid interest on past due amounts (including interest on past due
interest) shall be due and payable upon demand.
 
(c) Interest on each Loan shall be due and payable in arrears on each Interest
Payment Date applicable thereto and at such other times as may be specified
herein. Interest hereunder shall be due and payable in accordance with the terms
hereof before and after judgment, and before and after the commencement of any
proceeding under any Debtor Relief Law.
 
2.07  Fees. (a) Non-Use Fee. The Borrower shall pay to the Lender a non-use fee
equal to the Applicable Rate times the actual daily amount by which the
Commitment exceeds the Total Outstandings. The non-use fee shall accrue at all
times during the Availability Period, including at any time during which one or
more of the conditions in Article IV is not met, and shall be due and payable
quarterly in arrears on the last Business Day of each quarter, commencing with
the first such date to occur after the Closing Date, and on the Revolving
Maturity Date. The non-use fee shall be calculated quarterly in arrears, and if
there is any change in the Applicable Rate during any quarter, the actual daily
amount shall be computed and multiplied by the Applicable Rate separately for
each period during such quarter that such Applicable Rate was in effect.
 
(b) Other Fees. The Borrower shall pay to the Lender additional fees in the
amounts and at the times specified in the Fee Letter. Such fees shall be fully
earned when paid and shall not be refundable for any reason whatsoever.
 
2.08  Computation of Interest and Fees. All computations of interest for Base
Rate Loans when the Base Rate is determined by the Lender’s “prime rate” shall
be made on the basis of a year of 365 or 366 days, as the case may be, and
actual days elapsed. All other computations of fees and interest shall be made
on the basis of a 360-day year and actual days elapsed (which results in more
fees or interest, as applicable, being paid than if computed on the basis of a
365-day year). Interest shall accrue on each Loan for the day on which the Loan
is made, and shall not accrue on a Loan, or any portion thereof, for the day on
which the Loan or such portion is paid, provided that any Loan that is repaid on
the same day on which it is made shall, subject to Section 2.10(a), bear
interest for one day.
 
20

--------------------------------------------------------------------------------


 
2.09  Evidence of Debt.
 
The Credit Extensions made by the Lender shall be evidenced by one or more
accounts or records maintained by the Lender in the ordinary course of business.
The accounts or records maintained by the Lender shall be conclusive absent
manifest error of the amount of the Credit Extensions made by the Lender to the
Borrower and the interest and payments thereon. Any failure to so record or any
error in doing so shall not, however, limit or otherwise affect the obligation
of the Borrower hereunder to pay any amount owing with respect to the
Obligations. Upon the request of the Lender, the Borrower shall execute and
deliver to the Lender Notes, which shall evidence the Lender’s Loans in addition
to such accounts or records. The Lender may attach schedules to the Notes and
endorse thereon the date, Type, amount and maturity of each Loan and payments
with respect thereto.
 
2.10  Payments Generally.
 
(a) All payments to be made by the Borrower shall be made without condition or
deduction for any counterclaim, defense, recoupment or setoff. Except as
otherwise expressly provided herein, all payments by the Borrower hereunder
shall be made to the Lender at the applicable Lending Office in Dollars and in
immediately available funds not later than 1:00 p.m. on the date specified
herein. All payments received by the Lender after 1:00 p.m. shall be deemed
received on the next succeeding Business Day and any applicable interest or fee
shall continue to accrue.
 
(b) If any payment to be made by the Borrower shall come due on a day other than
a Business Day, payment shall be made on the next following Business Day, and
such extension of time shall be reflected in computing interest or fees, as the
case may be.
 
(c) Nothing herein shall be deemed to obligate the Lender to obtain the funds
for any Loan in any particular place or manner or to constitute a representation
by the Lender that it has obtained or will obtain the funds for any Loan in any
particular place or manner.
 
ARTICLE III.
TAXES, YIELD PROTECTION AND ILLEGALITY
 
3.01  Taxes.
 
(a) Any and all payments by the Borrower to or for the account of the Lender
under any Loan Document shall be made free and clear of and without deduction
for any and all present or future taxes, duties, levies, imposts, deductions,
assessments, fees, withholdings or similar charges, and all liabilities with
respect thereto, excluding taxes imposed on or measured by its overall net
income, and franchise taxes imposed on it (in lieu of net income taxes), by the
jurisdiction (or any political subdivision thereof) under the Laws of which the
Lender is organized or maintains a lending office (all such non-excluded taxes,
duties, levies, imposts, deductions, assessments, fees, withholdings or similar
charges, and liabilities being hereinafter referred to as “Taxes”). If the
Borrower shall be required by any Laws to deduct any Taxes from or in respect of
any sum payable under any Loan Document to the Lender, (i) the sum payable shall
be increased as necessary so that after making all required deductions
(including deductions applicable to additional sums payable under this Section),
the Lender receives an amount equal to the sum it would have received had no
such deductions been made, (ii) the Borrower shall make such deductions,
(iii) the Borrower shall pay the full amount deducted to the relevant taxation
authority or other authority in accordance with applicable Laws, and (iv) within
30 days after the date of such payment, the Borrower shall furnish to the Lender
the original or a certified copy of a receipt evidencing payment thereof.
 
21

--------------------------------------------------------------------------------


(b) In addition, the Borrower agrees to pay any and all present or future stamp,
court or documentary taxes and any other excise or property taxes or charges or
similar levies which arise from any payment made under any Loan Document or from
the execution, delivery, performance, enforcement or registration of, or
otherwise with respect to, any Loan Document (hereinafter referred to as “Other
Taxes”).
 
(c) If the Borrower shall be required to deduct or pay any Taxes or Other Taxes
from or in respect of any sum payable under any Loan Document to the Lender, the
Borrower shall also pay to the Lender, at the time interest is paid, such
additional amount that the Lender specifies is necessary to preserve the
after-tax yield (after factoring in all taxes, including taxes imposed on or
measured by net income) that the Lender would have received if such Taxes or
Other Taxes had not been imposed.
 
(d) The Borrower agrees to indemnify the Lender for (i) the full amount of Taxes
and Other Taxes (including any Taxes or Other Taxes imposed or asserted by any
jurisdiction on amounts payable under this Section) paid by the Lender,
(ii) amounts payable under Section 3.01(c) and (iii) any liability (including
additions to tax, penalties, interest and expenses) arising therefrom or with
respect thereto, in each case whether or not such Taxes or Other Taxes were
correctly or legally imposed or asserted by the relevant Governmental Authority.
Payment under this subsection (d) shall be made within 30 days after the date
the Lender makes a demand therefor.
 
22

--------------------------------------------------------------------------------


3.02  Illegality.  If the Lender determines that any Law has made it unlawful,
or that any Governmental Authority has asserted that it is unlawful, for the
Lender or its Lending Office to make, maintain or fund Eurodollar Rate Loans, or
to determine or charge interest rates based upon the Eurodollar Rate, then, on
notice thereof by the Lender to the Borrower, any obligation of the Lender to
make or continue Eurodollar Rate Loans or to convert Base Rate Loans to
Eurodollar Rate Loans shall be suspended until the Lender notifies the Borrower
that the circumstances giving rise to such determination no longer exist. Upon
receipt of such notice, the Borrower shall, upon demand from the Lender, prepay
or, if applicable, convert all Eurodollar Rate Loans to Base Rate Loans, either
on the last day of the Interest Period therefor, if the Lender may lawfully
continue to maintain such Eurodollar Rate Loans to such day, or immediately, if
the Lender may not lawfully continue to maintain such Eurodollar Rate Loans.
Upon any such prepayment or conversion, the Borrower shall also pay accrued
interest on the amount so prepaid or converted. The Lender agrees to designate a
different Lending Office if such designation will avoid the need for such notice
and will not, in the good faith judgment of the Lender, otherwise be materially
disadvantageous to the Lender.
 
3.03  Inability to Determine Eurodollar Rate.  If the Lender determines that for
any reason adequate and reasonable means do not exist for determining the
Eurodollar Rate for any requested Interest Period with respect to a proposed
Eurodollar Rate Loan, or that the Eurodollar Rate for any requested Interest
Period with respect to a proposed Eurodollar Rate Loan does not adequately and
fairly reflect the cost to the Lender of funding such Loan, the Lender will
promptly so notify the Borrower. Thereafter, the obligation of the Lender to
make or maintain Eurodollar Rate Loans shall be suspended until the Lender
revokes such notice. Upon receipt of such notice, the Borrower may revoke any
pending request for a borrowing of, conversion to or continuation of a
Eurodollar Rate Loan or, failing that, will be deemed to have converted such
request into a request for a borrowing of a Base Rate Loan in the amount
specified therein.
 
3.04  Increased Cost and Reduced Return; Capital Adequacy. 
 
(a) If the Lender determines that as a result of the introduction of or any
change in or in the interpretation of any Law, or the Lender’s compliance
therewith, there shall be any increase in the cost to the Lender of agreeing to
make or making, funding or maintaining Eurodollar Rate Loans, or a reduction in
the amount received or receivable by the Lender in connection with any of the
foregoing (excluding for purposes of this subsection (a) any such increased
costs or reduction in amount resulting from (i) Taxes or Other Taxes (as to
which Section 3.01 shall govern) and (ii) reserve requirements (except any
reserve requirement contemplated by Section 3.06), then from time to time upon
demand of the Lender, the Borrower shall pay to the Lender such additional
amounts as will compensate the Lender for such increased cost or reduction.
 
(b) If the Lender determines that the introduction of any Law regarding capital
adequacy or any change therein or in the interpretation thereof, or compliance
by the Lender (or its Lending Office) therewith, has the effect of reducing the
rate of return on the capital of the Lender or any corporation controlling the
Lender as a consequence of the Lender’s obligations hereunder (taking into
consideration its policies with respect to capital adequacy and the Lender’s
desired return on capital), then from time to time upon demand of the Lender,
the Borrower shall pay to the Lender such additional amounts as will compensate
the Lender for such reduction.
 
23

--------------------------------------------------------------------------------


(c) If the Lender requests compensation under this Section 3.04, then the Lender
shall use reasonable efforts to designate a different Lending Office for funding
or booking its Loans hereunder or to assign its rights and obligations hereunder
to another of its offices, branches or affiliates, if, in the judgment of the
Lender, such designation or assignment (i) would eliminate or reduce amounts
payable pursuant to this Section 3.04 in the future, and (ii) would not subject
the Lender to any unreimbursed cost or expense and would not otherwise be
disadvantageous to the Lender. The Borrower hereby agrees to pay all reasonable
costs and expenses incurred by the Lender in connection with any such
designation or assignment.
 
(d) Failure or delay on the part of the Lender to demand compensation pursuant
to the foregoing provisions of this Section 3.04 shall not constitute a waiver
of the Lender’s right to demand such compensation, provided that the Borrower
shall not be required to compensate the Lender pursuant to the foregoing
provisions of this Section 3.04 for any increased costs incurred or reductions
suffered more than 120 days prior to the date that the Lender notifies the
Borrower of the Lender’s intention to claim reimbursement under this
Section 3.04 (except that, if the Law giving rise to such increased costs or
reductions is retroactive, then the 120 day period referred to above shall be
extended to include the period of retroactive effect thereof).
 
3.05  Funding Losses. Upon demand of the Lender from time to time, the Borrower
shall promptly compensate the Lender for and hold the Lender harmless from any
loss, cost or expense incurred by it as a result of:
 
(a) any continuation, conversion, payment or prepayment of any Loan other than a
Base Rate Loan on a day other than the last day of the Interest Period for such
Loan (whether voluntary, mandatory, automatic, by reason of acceleration, or
otherwise); or
 
(b) any failure by the Borrower (for a reason other than the failure of the
Lender to make a Loan) to prepay, borrow, continue or convert any Loan other
than a Base Rate Loan on the date or in the amount notified by the Borrower,
 
and any loss or expense arising from the liquidation or reemployment of funds
obtained by it to maintain such Loan or from fees payable to terminate the
deposits from which such funds were obtained. The Borrower shall also pay any
customary administrative fees charged by the Lender in connection with the
foregoing.
 
For purposes of calculating amounts payable by the Borrower to the Lender under
this Section 3.05, the Lender shall be deemed to have funded each Eurodollar
Rate Loan at the Eurodollar Rate for such Loan by a matching deposit or other
borrowing in the London interbank eurodollar market for a comparable amount and
for a comparable period, whether or not such Eurodollar Rate Loan was in fact so
funded.
 
24

--------------------------------------------------------------------------------


3.06  Reserves on Eurodollar Rate Loans. The Borrower shall pay to the Lender,
as long as the Lender shall be required to maintain reserves with respect to
liabilities or assets consisting of or including Eurocurrency funds or deposits
(currently known as “Eurocurrency liabilities”), additional interest on the
unpaid principal amount of each Eurodollar Rate Loan equal to the actual costs
of such reserves allocated to such Loan by the Lender (as determined by the
Lender in good faith, which determination shall be conclusive), which shall be
due and payable on each date on which interest is payable on such Loan, provided
the Borrower shall have received at least 10 days’ prior notice of such
additional interest from the Lender. If the Lender fails to give notice 10 days
prior to the relevant Interest Payment Date, such additional interest shall be
due and payable 10 days from receipt of such notice.
 
3.07  Requests for Compensation. A certificate of the Lender claiming
compensation under this Article III and setting forth the additional amount or
amounts to be paid to it hereunder shall be conclusive in the absence of
manifest error. In determining such amount, the Lender may use any reasonable
averaging and attribution methods.
 
3.08  Survival. All of the Borrower’s obligations under this Article III shall
survive termination of the Commitment and repayment of all other Obligations
hereunder.
 
ARTICLE IV.
CONDITIONS PRECEDENT TO CREDIT EXTENSIONS
 
4.01  Conditions of Initial Credit Extension.  The obligation of the Lender to
make its initial Credit Extension hereunder is subject to satisfaction of the
following conditions precedent:
 
(a) The Lender’s receipt of the following, each of which shall be originals or
facsimiles (followed promptly by originals) unless otherwise specified, each
properly executed by a Responsible Officer of the signing Loan Party, each dated
the Closing Date (or, in the case of certificates of governmental officials, a
recent date before the Closing Date) and each in form and substance satisfactory
to the Lender and its legal counsel:
 
(i) executed counterparts of this Agreement and the Guaranty, sufficient in
number for distribution to the Lender and the Borrower;
 
(ii) if requested by the Lender, a Revolving Note executed by the Borrower;
 
(iii) such certificates of resolutions or other action, incumbency certificates
and/or other certificates of Responsible Officers of each Loan Party as the
Lender may require evidencing the identity, authority and capacity of each
Responsible Officer thereof authorized to act as a Responsible Officer in
connection with this Agreement and the other Loan Documents to which such Loan
Party is a party;
 
(iv) such documents and certifications as the Lender may reasonably require to
evidence that each Loan Party is duly organized or formed, and that each Loan
Party is validly existing, in good standing and qualified to engage in business
in California, Delaware and each jurisdiction where its ownership, lease or
operation of properties or the conduct of its business requires such
qualification, except to the extent that failure to do so could not reasonably
be expected to have a Material Adverse Effect;
 
25

--------------------------------------------------------------------------------


(v) a favorable opinion of legal counsel to the Loan Parties, addressed to the
Lender, as to the matters set forth in Exhibit G and such other matters
concerning the Loan Parties and the Loan Documents as the Lender may reasonably
request; 
 
(vi) a certificate of a Responsible Officer of each Loan Party either
(A) attaching copies of all consents, licenses and approvals required in
connection with the execution, delivery and performance by such Loan Party and
the validity against such Loan Party of the Loan Documents to which it is a
party, and such consents, licenses and approvals shall be in full force and
effect, or (B) stating that no such consents, licenses or approvals are so
required;
 
(vii) a certificate signed by a Responsible Officer of the Borrower certifying
(A) that the conditions specified in Sections 4.02(a) and (b) have been
satisfied, and (B) that there has been no event or circumstance since the date
of the 2005 Financial Statements that has had or could be reasonably expected to
have, either individually or in the aggregate, a Material Adverse Effect; and
(C) a calculation of the Consolidated Leverage Ratio as of the last day of the
fiscal quarter of the Borrower most recently ended prior to the Closing Date;
 
(viii) the Collateral Documents, including control agreements with respect to
the bank and investment accounts of the Loan Parties, executed by each Loan
Party and other Persons required to be a party thereto, in appropriate form for
recording or filing, where necessary, together with:
 
(A) acknowledgment copies of all UCC-l financing statements filed, registered or
recorded to perfect the security interests of the Lender, or the Lender for its
benefit and the benefit of its Affiliates, or other evidence satisfactory to the
Lender that there has been filed, registered or recorded (or arrangements made
with a reputable filing service to file, register or record) all financing
statements and other filings, registrations and recordings necessary and
advisable to perfect the Liens of the Lender, or the Lender for its benefit and
the benefit of its Affiliates, in accordance with applicable law;
 
(B) written advice relating to such Lien and judgment searches as the Lender
shall have requested, and such termination statements or other documents as may
be necessary to confirm that the Collateral is subject to no other Liens in
favor of any Persons (other than Permitted Liens);
 
(x) evidence that all other actions necessary or, in the opinion of the Lender,
desirable to perfect and protect the first priority Lien created by the
Collateral Documents, and to enhance the Lender’s ability to preserve and
protect its interests in and access to the Collateral, have been taken;
 
26

--------------------------------------------------------------------------------


(xi) evidence that the Lender has been named as loss payee under all policies of
casualty insurance under a Form 438BFU or other standard lender’s loss payable
endorsement, and as additional insured under all policies of liability
insurance, required in accordance with Section 6.07 and the Collateral
Documents, together with a certificate of insurance as to all insurance coverage
on the properties of the Loan Parties;
 
(xii) evidence that all amounts owing under the Existing Credit Agreement have
been, or concurrently with the Closing Date are, paid (other than the principal
amount of the Loans thereunder which shall be deemed to be Loans hereunder, as
provided in Section 9.19); and
 
(xiii) such other assurances, certificates, documents, consents or opinions as
the Lender reasonably may require.
 
(b) Any fees required to be paid on or before the Closing Date shall have been
paid.
 
(c) The Borrower shall have paid all Attorney Costs of the Lender to the extent
invoiced prior to or on the Closing Date, plus such additional amounts of
Attorney Costs as shall constitute its reasonable estimate of Attorney Costs
incurred or to be incurred by it through the closing proceedings (provided that
such estimate shall not thereafter preclude a final settling of accounts between
the Borrower and the Lender).
 
(d) The Closing Date shall have occurred on or before September 19, 2006.
 
4.02  Conditions to all Credit Extensions. The obligation of the Lender to make
any Credit Extension is subject to the following conditions precedent:
 
(a) The representations and warranties of the Borrower and each other Loan Party
contained in Article V or any other Loan Document, or which are contained in any
document furnished at any time under or in connection herewith or therewith,
shall be true and correct on and as of the date of such Credit Extension, other
than as set forth in the Disclosure Letter, except to the extent that such
representations and warranties specifically refer to an earlier date, in which
case they shall be true and correct as of such earlier date, and except that for
purposes of this Section 4.02, the representations and warranties contained in
subsections (a) and (b) of Section 5.05 shall be deemed to refer to the most
recent statements furnished pursuant to clauses (a) and (b), respectively, of
Section 6.01.
 
(b) No Default shall exist, or would result from such proposed Credit Extension.
 
(c) The Lender shall have received a Loan Notice in accordance with the
requirements hereof.
 
Each Loan Notice (other than a Loan Notice requesting only a conversion of a
Loan to the other Type or a continuation of a Eurodollar Rate Loan) submitted by
the Borrower shall be deemed to be a representation and warranty that the
conditions specified in Sections 4.02(a) and (b) have been satisfied on and as
of the date of the applicable Credit Extension.
 
27

--------------------------------------------------------------------------------


 
ARTICLE V.
REPRESENTATIONS AND WARRANTIES
 
The Borrower represents and warrants to the Lender that:
 
5.01  Existence, Qualification and Power; Compliance with Laws. Each Loan Party
(a) is a duly organized or formed, validly existing and in good standing under
the Laws of the jurisdiction of its incorporation or organization, (b) has all
requisite power and authority and all requisite governmental licenses,
authorizations, consents and approvals to (i) own its assets and carry on its
business and (ii) execute, deliver and perform its obligations under the Loan
Documents to which it is a party, (c) is duly qualified and is licensed and in
good standing under the Laws of each jurisdiction where its ownership, lease or
operation of properties or the conduct of its business requires such
qualification or license, and (d) is in compliance with all Laws; except in each
case referred to in clause (b)(i), (c) or (d), to the extent that failure to do
so could not reasonably be expected to have a Material Adverse Effect.
 
5.02  Authorization; No Contravention. The execution, delivery and performance
by each Loan Party of each Loan Document to which such Person is party, have
been duly authorized by all necessary corporate or other organizational action,
and do not and will not (a) contravene the terms of any of such Person's
Organization Documents; (b) conflict with or result in any breach or
contravention of, or the creation of any Lien under, (i) any Contractual
Obligation to which such Person is a party or (ii) any order, injunction, writ
or decree of any Governmental Authority or any arbitral award to which such
Person or its property is subject; or (c) violate any Law.
 
5.03  Governmental Authorization; Other Consents. No approval, consent,
exemption, authorization, or other action by, or notice to, or filing with, any
Governmental Authority or any other Person is necessary or required in
connection with the execution, delivery or performance by, or enforcement
against, any Loan Party of this Agreement or any other Loan Document.
 
5.04  Binding Effect. This Agreement has been, and each other Loan Document,
when delivered hereunder, will have been, duly executed and delivered by each
Loan Party that is party thereto. This Agreement constitutes, and each other
Loan Document when so delivered will constitute, a legal, valid and binding
obligation of such Loan Party, enforceable against each Loan Party that is party
thereto in accordance with its terms.
 
5.05  Financial Statements; No Material Adverse Effect.
 
(a) Except as set forth in the Disclosure Letter, the 2005 Financial Statements
(i) were prepared in accordance with GAAP consistently applied throughout the
period covered thereby, except as otherwise expressly noted therein; (ii) fairly
present the financial condition of the Borrower and its Subsidiaries as of the
date thereof and their results of operations for the period covered thereby in
accordance with GAAP consistently applied throughout the period covered thereby,
except as otherwise expressly noted therein; and (iii) show all material
indebtedness and other liabilities, direct or contingent, of the Borrower and
its Subsidiaries as of the date thereof, including liabilities for taxes,
material commitments and Indebtedness.
 
28

--------------------------------------------------------------------------------


(b) Except as set forth in the Disclosure Letter, the unaudited consolidated
financial statements of the Borrower and its Subsidiaries dated June 30, 2006
and the related consolidated statements of income or operations, shareholders’
equity and cash flows for the fiscal quarter ended on that date (i) were
prepared in accordance with GAAP consistently applied throughout the period
covered thereby, except as otherwise expressly noted therein, and (ii) fairly
present the financial condition of the Borrower and its Subsidiaries as of the
date thereof and their results of operations for the period covered thereby,
subject, in the case of clauses (i) and (ii), to the absence of footnotes and to
normal year-end audit adjustments.
 
(c) Since December 31, 2005, there has been no event or circumstance, either
individually or in the aggregate, that has had or could reasonably be expected
to have a Material Adverse Effect.
 
5.06  Litigation. Except as specifically disclosed on Schedule 5.06, and except
with respect to any Disclosed Matters, there are no actions, suits, proceedings,
claims or disputes pending or, to the knowledge of the Borrower after due and
diligent investigation, threatened or contemplated, at law, in equity, in
arbitration or before any Governmental Authority, by or against the Borrower or
any of its Subsidiaries or against any of their properties or revenues that
(a) purport to affect or pertain to this Agreement or any other Loan Document,
or any of the transactions contemplated hereby, or (b) either individually or in
the aggregate could reasonably be expected to have a Material Adverse Effect.
 
5.07  No Default. Except for any Disclosed Matters, neither the Borrower nor any
Subsidiary is in default under or with respect to any Contractual Obligation
that could, either individually or in the aggregate, reasonably be expected to
have a Material Adverse Effect. No Default has occurred and is continuing or
would result from the consummation of the transactions contemplated by this
Agreement or any other Loan Document.
 
5.08  Ownership of Property; Liens. Each of the Borrower and each Subsidiary has
good record and marketable title in fee simple to, or valid leasehold interests
in, all real property necessary or used in the ordinary conduct of its business,
except for such defects in title as could not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect. The property of the
Borrower and its Subsidiaries is subject to no Liens, other than Permitted
Liens.
 
5.09  Environmental Compliance. The Borrower and its Subsidiaries conduct in the
ordinary course of business a review of the effect of existing Environmental
Laws and claims alleging potential liability or responsibility for violation of
any Environmental Law on their respective businesses, operations and properties,
and as a result thereof the Borrower has reasonably concluded that such
Environmental Laws and claims could not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect.
 
29

--------------------------------------------------------------------------------


5.10  Insurance. The properties of the Borrower and its Subsidiaries are insured
with financially sound and reputable insurance companies not Affiliates of the
Borrower, in such amounts, with such deductibles and covering such risks as are
customarily carried by companies engaged in similar businesses and owning
similar properties in localities where the Borrower or the applicable Subsidiary
operates.
 
5.11  Taxes. Except for any Disclosed Matters, the Borrower and its Subsidiaries
have filed all Federal, state and other material tax returns and reports
required to be filed, and have paid all Federal, state and other material taxes,
assessments, fees and other governmental charges levied or imposed upon them or
their properties, income or assets otherwise due and payable, except those which
are being contested in good faith by appropriate proceedings diligently
conducted and for which adequate reserves have been provided in accordance with
GAAP. There is no proposed tax assessment against the Borrower or any Subsidiary
that would, if made, have a Material Adverse Effect.
 
5.12  ERISA Compliance.
 
(a) Each Plan is in compliance in all material respects with the applicable
provisions of ERISA, the Code and other Federal or state Laws. The Borrower and
each ERISA Affiliate have made all required contributions to each Plan subject
to Section 412 of the Code, and no application for a funding waiver or an
extension of any amortization period pursuant to Section 412 of the Code has
been made with respect to any Plan.
 
(b) There are no pending or, to the best knowledge of the Borrower, threatened
claims, actions or lawsuits, or action by any Governmental Authority, with
respect to any Plan that could be reasonably be expected to have a Material
Adverse Effect. To the best knowledge of the Borrower, there has been no
prohibited transaction or violation of the fiduciary responsibility rules with
respect to any Plan that has resulted or could reasonably be expected to result
in a Material Adverse Effect.
 
(c) (i) No ERISA Event has occurred or is reasonably expected to occur; (ii) no
Pension Plan has any Unfunded Pension Liability; (iii) neither the Borrower nor
any ERISA Affiliate has incurred, or reasonably expects to incur, any liability
under Title IV of ERISA with respect to any Pension Plan (other than premiums
due and not delinquent under Section 4007 of ERISA); (iv) neither the Borrower
nor any ERISA Affiliate has incurred, or reasonably expects to incur, any
liability (and no event has occurred which, with the giving of notice under
Section 4219 of ERISA, would result in such liability) under Sections 4201 or
4243 of ERISA with respect to a Multiemployer Plan; and (v) neither the Borrower
nor any ERISA Affiliate has engaged in a transaction that could be subject to
Sections 4069 or 4212(c) of ERISA.
 
5.13  Subsidiaries. As of the Closing Date, the Borrower has no Subsidiaries
other than those specifically disclosed in Part (a) of Schedule 5.13 and has no
equity investments in any other corporation or entity other than those
specifically disclosed in Part(b) of Schedule 5.13.
 
30

--------------------------------------------------------------------------------


5.14  Margin Regulations; Investment Company Act.
 
(a) The Borrower is not engaged and will not engage, principally or as one of
its important activities, in the business of purchasing or carrying margin stock
(within the meaning of Regulation U issued by the FRB), or extending credit for
the purpose of purchasing or carrying margin stock.
 
(b) None of the Borrower, any Person Controlling the Borrower, or any Subsidiary
is or is required to be registered as an “investment company” under the
Investment Company Act of 1940.
 
5.15  Collateral Documents. The provisions of each of the Collateral Documents
are effective to create in favor of the Lender, or the Lender for its benefit
and the benefit of its Affiliates, a legal, valid and enforceable first priority
security interest in all right, title and interest of the Loan Parties party
thereto in the Collateral described therein subject only to Permitted Liens; and
all representations and warranties of the Loan Parties party thereto contained
in the Collateral Documents are true and correct.
 
5.16  Disclosure. To the extent not reflected in filings made with the
Securities and Exchange Commission, the Borrower has disclosed to the Lender all
agreements, instruments and corporate or other restrictions to which it or any
of its Subsidiaries is subject, and all other matters known to it, that,
individually or in the aggregate, could reasonably be expected to result in a
Material Adverse Effect. Except with respect to Disclosed Matters, no report,
financial statement, certificate or other information furnished (whether in
writing or orally) by or on behalf of any Loan Party to the Lender in connection
with the transactions contemplated hereby and the negotiation of this Agreement
or delivered hereunder (as modified or supplemented by other information so
furnished) contains any material misstatement of fact or omits to state any
material fact necessary to make the statements therein, in the light of the
circumstances under which they were made, not misleading; provided that, with
respect to projected financial information, the Borrower represents only that
such information was prepared in good faith based upon assumptions believed to
be reasonable at the time.
 
5.17  Compliance with Laws. Each of the Borrower and each Subsidiary is in
compliance in all material respects with the requirements of all Laws and all
orders, writs, injunctions and decrees applicable to it or to its properties,
except in such instances in which (a) such requirement of Law or order, writ,
injunction or decree is being contested in good faith by appropriate proceedings
diligently conducted or (b) the failure to comply therewith, either individually
or in the aggregate, could not reasonably be expected to have a Material Adverse
Effect.
 
5.18  Intellectual Property, Licenses, Etc. The Borrower and its Subsidiaries
own, or possess the right to use, all of the trademarks, service marks, trade
names, copyrights, patents, patent rights, franchises, licenses and other
intellectual property rights (collectively, “IP Rights”) that are reasonably
necessary for the operation of their respective businesses, without conflict
with the rights of any other Person. To the best knowledge of the Borrower, no
slogan or other advertising device, product, process, method, substance, part or
other material now employed, or now contemplated to be employed, by the Borrower
or any Subsidiary infringes upon any rights held by any other Person. Except as
specifically disclosed in Schedule 5.18, no claim or litigation regarding any of
the foregoing is pending or, to the best knowledge of the Borrower, threatened,
which, either individually or in the aggregate, could reasonably be expected to
have a Material Adverse Effect.
 
31

--------------------------------------------------------------------------------


ARTICLE VI.
AFFIRMATIVE COVENANTS
 
So long as the Commitment shall be in effect, or any Loan or other Obligation
hereunder shall remain unpaid or unsatisfied, the Borrower shall, and shall
(except in the case of the covenants set forth in Sections 6.01, 6.02, 6.03 and
6.11) cause each Subsidiary to:
 
6.01  Financial Statements. Deliver to the Lender, in form and detail
satisfactory to the Lender:
 
(a) as soon as available, but in any event within 90 days after the end of each
fiscal year of the Borrower, a consolidated balance sheet of the Borrower and
its Subsidiaries as at the end of such fiscal year, and the related consolidated
statements of income or operations, shareholders’ equity and cash flows for such
fiscal year, setting forth in each case in comparative form the figures for the
previous fiscal year, all in reasonable detail and prepared in accordance with
GAAP, audited and accompanied by a report and opinion of an independent
certified public accountant of nationally recognized standing reasonably
acceptable to the Lender, which report and opinion shall be prepared in
accordance with generally accepted auditing standards and shall not be subject
to any “going concern” or like qualification or exception or any qualification
or exception as to the scope of such audit; provided that so long as the
Borrower has not completed the restatement of its financial statements described
in the Disclosure Letter, the financial statements delivered pursuant to this
Section (i) may not be audited or accompanied by a report and opinion of an
independent certified public accountant, (ii) may not be prepared in accordance
with GAAP, and (iii) may not accurately or fairly represent stock compensation
expense and other liabilities, including tax liabilities, relating to stock
options;
 
(b) as soon as available, but in any event within 45 days after the end of each
of the first three fiscal quarters of each fiscal year of the Borrower, a
consolidated balance sheet of the Borrower and its Subsidiaries as at the end of
such fiscal quarter, and the related consolidated statements of income or
operations, shareholders’ equity and cash flows for such fiscal quarter and for
the portion of the Borrower’s fiscal year then ended, setting forth in each case
in comparative form the figures for the corresponding fiscal quarter of the
previous fiscal year and the corresponding portion of the previous fiscal year,
all in reasonable detail and certified by a Responsible Officer of the Borrower
as fairly presenting the financial condition, results of operations,
shareholders’ equity and cash flows of the Borrower and its Subsidiaries in
accordance with GAAP, subject only to normal year-end audit adjustments and the
absence of footnotes; provided that so long as the Borrower has not completed
the restatement of its financial statements described in the Disclosure Letter,
the financial statements delivered pursuant to this Section (i) may not be
certified by a Responsible Officer of the Borrower, (ii) may not be prepared in
accordance with GAAP, and (iii) may not accurately or fairly represent stock
compensation expense and other liabilities, including tax liabilities, relating
to stock options; and
 
32

--------------------------------------------------------------------------------


(c) as soon as available, but in any event within 20 days after the end of each
calendar month, a monthly statement of Unrestricted Liquidity of the Borrower
and its Subsidiaries as at the end of the preceding calendar month, certified by
a Responsible Officer of the Borrower.
 
As to any information contained in materials furnished pursuant to
Section 6.02(d), the Borrower shall not be separately required to furnish such
information under clause (a) or (b) above, but the foregoing shall not be in
derogation of the obligation of the Borrower to furnish the information and
materials described in subsections (a) and (b) above at the times specified
therein.
 
6.02  Certificates; Other Information. Deliver to the Lender, in form and detail
satisfactory to the Lender:
 
(a) concurrently with the delivery of the financial statements referred to in
Section 6.01(a), a certificate of its independent certified public accountants
certifying such financial statements, provided that this requirement shall be
deemed waived by the Lender until such time as the Borrower files its complete
audited 2005 Financial Statements with the SEC;
 
(b) concurrently with the delivery of the financial statements referred to in
Sections 6.01(a) and (b), a duly completed Compliance Certificate signed by a
Responsible Officer of the Borrower;
 
(c) promptly after any request by the Lender, copies of any detailed audit
reports, management letters or recommendations submitted to the board of
directors (or the audit committee of the board of directors) of the Borrower by
independent accountants in connection with the accounts or books of the Borrower
or any Subsidiary, or any audit of any of them;
 
(d) promptly after the same are available, copies of each annual report, proxy
or financial statement or other report or communication sent to the stockholders
of the Borrower, and copies of all annual, regular, periodic and special reports
and registration statements which the Borrower may file with the SEC under
Section 13 or 15(d) of the Exchange Act, and not otherwise required to be
delivered to the Lender pursuant hereto; and
 
(e) promptly, such additional information regarding the business, financial or
corporate affairs of the Borrower or any Subsidiary, or compliance with the
terms of the Loan Documents, as the Lender may from time to time reasonably
request.
 
Documents required to be delivered pursuant to Section 6.01(a) or (b) or
Section 6.02(d) (to the extent any such documents are included in materials
otherwise filed with the SEC) may be delivered electronically and if so
delivered, shall be deemed to have been delivered on the date on which the
Borrower posts such documents, or provides a link thereto on the Borrower’s
website on the Internet at the website address listed on Schedule 9.02; provided
that: (i) if the Lender so requests, the Borrower shall deliver paper copies of
such documents to the Lender until a written request to cease delivering paper
copies is given by the Lender and (ii) the Borrower shall notify (which may be
by facsimile or electronic mail) the Lender of the posting of any such
documents. Notwithstanding anything contained herein, in every instance the
Borrower shall be required to provide paper copies of the Compliance
Certificates required by Section 6.02(b) to the Lender.
 
33

--------------------------------------------------------------------------------


6.03  Notices. Promptly notify the Lender:
 
(a) of the occurrence of any Default;
 
(b) of any matter that has resulted or could reasonably be expected to result in
a Material Adverse Effect, including (i) breach or non-performance of, or any
default under, a Contractual Obligation of the Borrower or any Subsidiary;
(ii) any dispute, litigation, investigation, proceeding or suspension between
the Borrower or any Subsidiary and any Governmental Authority; or (iii) the
commencement of, or any material development in, any litigation or proceeding
affecting the Borrower or any Subsidiary, including pursuant to any applicable
Environmental Laws;
 
(c) of the occurrence of any ERISA Event; and
 
(d) of any material change in accounting policies or financial reporting
practices by the Borrower or any Subsidiary, except arising from or relating to
the Disclosed Matters or as otherwise disclosed in any of Borrower’s financial
statements delivered pursuant hereto.
 
Each notice pursuant to this Section shall be accompanied by a statement of a
Responsible Officer of the Borrower setting forth details of the occurrence
referred to therein and stating what action the Borrower has taken and proposes
to take with respect thereto. Each notice pursuant to Section 6.03(a) shall
describe with particularity any and all provisions of this Agreement and any
other Loan Document that have been breached.
 
6.04  Payment of Obligations. Pay and discharge as the same shall become due and
payable, all its obligations and liabilities, including (a) all tax liabilities,
assessments and governmental charges or levies upon it or its properties or
assets, unless the same are being contested in good faith by appropriate
proceedings diligently conducted and adequate reserves in accordance with GAAP
are being maintained by the Borrower or such Subsidiary; (b) all lawful claims
which, if unpaid, would by law become a Lien upon its property; and (c) all
Indebtedness, as and when due and payable, but subject to any subordination
provisions contained in any instrument or agreement evidencing such
Indebtedness.
 
6.05  Preservation of Existence, Etc. (a) Preserve, renew and maintain in full
force and effect its legal existence and good standing under the Laws of the
jurisdiction of its organization except in a transaction permitted by
Section 7.04 or 7.05; (b) take all reasonable action to maintain all rights,
privileges, permits, licenses and franchises necessary or desirable in the
normal conduct of its business, except to the extent that failure to do so could
not reasonably be expected to have a Material Adverse Effect; and (c) preserve
or renew all of its registered patents, trademarks, trade names and service
marks, the non-preservation of which could reasonably be expected to have a
Material Adverse Effect.
 
34

--------------------------------------------------------------------------------


6.06  Maintenance of Properties. (a) Maintain, preserve and protect all of its
material properties and equipment necessary in the operation of its business in
good working order and condition, ordinary wear and tear excepted; and (b) make
all necessary repairs thereto and renewals and replacements thereof except where
the failure to do so could not reasonably be expected to have a Material Adverse
Effect; and (c) use the standard of care typical in the industry in the
operation and maintenance of its facilities.
 
6.07  Maintenance of Insurance. Maintain with financially sound and reputable
insurance companies not Affiliates of the Borrower, insurance with respect to
its properties and business against loss or damage of the kinds customarily
insured against by Persons engaged in the same or similar business, of such
types and in such amounts as are customarily carried under similar circumstances
by such other Persons and providing for such insurance companies’ stated
willingness to endeavor to provide not less than 30 days’ prior notice to the
Lender of termination, lapse or cancellation of such insurance. All such
insurance shall name the Lender as loss payee/mortgagee and as additional
insured, for its benefit and the benefit of its Affiliates, as their interests
may appear. Unless an Event of Default has occurred and is continuing, at
Borrower’s request, casualty insurance proceeds paid to Lender shall be made
available to Borrower to pay the costs of rebuilding, replacing or repairing the
assets suffering the casualty. The Borrower shall furnish the Lender, at
reasonable intervals (but not less than once per calendar year) a certificate of
a Responsible Officer of the Borrower (and, if requested by the Lender, any
insurance broker of the Borrower) setting forth the nature and extent of all
insurance maintained by the Borrower and its Subsidiaries in accordance with
this Section or any Collateral Documents (and which, in the case of a
certificate of a broker, were placed through such broker)
 
6.08  Compliance with Laws. Comply in all material respects with the
requirements of all Laws and all orders, writs, injunctions and decrees
applicable to it or to its business or property, except in such instances in
which (a) such requirement of Law or order, write, injunction or decree is being
contested in good faith by appropriate proceedings diligently conducted; or
(b) the failure to comply therewith could not reasonably be expected to have a
Material Adverse Effect.
 
6.09  Books and Records. (a) Maintain proper books of record and account, in
which full, true and correct entries in conformity with GAAP consistently
applied shall be made of all financial transactions and matters involving the
assets and business of the Borrower or such Subsidiary, as the case may be; and
(b) maintain such books of record and account in material conformity with all
applicable requirements of any Governmental Authority having regulatory
jurisdiction over the Borrower or such Subsidiary, as the case may be.
 
6.10  Inspection Rights. Permit representatives and independent contractors of
the Lender (i) to visit and inspect any of its properties, to examine its
corporate, financial and operating records, and make copies thereof or abstracts
therefrom, and to discuss its affairs, finances and accounts with its directors,
officers, and independent public accountants, all at such reasonable times
during normal business hours and as often as may be reasonably desired, upon
reasonable advance notice to the Borrower, and (ii) permit the Lender or any of
its agents or representatives to conduct periodic audits of the Collateral at
such frequencies as the Lender shall deem appropriate; provided, however, that
when an Event of Default exists the Lender (or any of its representatives or
independent contractors) may do any of the foregoing at any time during normal
business hours and without advance notice. One inspection and audit per year,
plus any additional inspections or audits conducted during an Event of Default,
shall be at Borrower’s expense.
 
35

--------------------------------------------------------------------------------


6.11  Use of Proceeds. Use the proceeds of the Credit Extensions for (a) the
redemption of any Convertible Indebtedness, and (b) general corporate purposes
not in contravention of any Law or of any Loan Document.
 
6.12  Additional Guarantors. Notify the Lender at the time that any Person
becomes a Domestic Subsidiary, and promptly thereafter (and in any event within
30 days), cause such Person (other than an Excluded Subsidiary) to (a) become a
Guarantor by executing and delivering to the Lender a counterpart of the
Guaranty or such other document as the Lender shall deem appropriate for such
purpose, and (b) deliver to the Lender documents of the types referred to in
clauses (iii) and (iv) of Section 4.01(a) and favorable opinions of counsel to
such Person (which shall cover, among other things, the legality, validity,
binding effect and enforceability of the documentation referred to in clause
(a)), all in form, content and scope reasonably satisfactory to the Lender.
Unless an Event of Default has occurred and is continuing, the Lender agrees, at
Borrower’s request and expense, to release any Subsidiary from the Guaranty if
such Subsidiary should become an Excluded Subsidiary, as certified by the
Borrower to the Lender in writing.
 
6.13  Further Assurances.
 
Execute, acknowledge, deliver, file, notarize and register at its own expense
all such further agreements, instruments, certificates, documents and assurances
and perform such acts as the Lender shall deem necessary or appropriate (i) to
effectuate the purposes of the Loan Documents, (ii) to subject to the Liens
created by any of the Collateral Documents any of the properties, rights or
interests covered by any of the Collateral Documents, and (iii) to perfect and
maintain the validity, effectiveness and priority of any of the Collateral
Documents and the Liens intended to be created thereby, and promptly provide the
Lender with evidence of the foregoing satisfactory in form and substance to the
Lender.
 
6.14  Maintenance of Accounts. Maintain its primary operating accounts with
Lender.
 
ARTICLE VII.
NEGATIVE COVENANTS
 
So long as the Commitment shall be in effect, or any Loan or other Obligation
hereunder shall remain unpaid or unsatisfied, the Borrower shall not, nor shall
it permit any Subsidiary to, directly or indirectly:
 
7.01  Liens. Create, incur, assume or suffer to exist any Lien upon any of its
property, assets or revenues, whether now owned or hereafter acquired, other
than the following (“Permitted Liens”):
 
(a) Liens pursuant to any Loan Document;
 
36

--------------------------------------------------------------------------------


(b) Liens existing on the date hereof and listed on Schedule 7.01 and any
renewals or extensions thereof, provided that the property covered thereby is
not increased and any renewal or extension of the obligations secured or
benefited thereby is permitted by Section 7.03(b);
 
(c) Liens for taxes not yet due or which are being contested in good faith and
by appropriate proceedings diligently conducted, if adequate reserves with
respect thereto are maintained on the books of the applicable Person in
accordance with GAAP;
 
(d) carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s or other
like Liens arising in the ordinary course of business which are not overdue for
a period of more than 30 days or which are being contested in good faith and by
appropriate proceedings diligently conducted, if adequate reserves with respect
thereto are maintained on the books of the applicable Person;
 
(e) pledges or deposits in the ordinary course of business in connection with
workers’ compensation, unemployment insurance and other social security
legislation, other than any Lien imposed by ERISA;
 
(f) deposits to secure the performance of bids, trade contracts and leases
(other than Indebtedness), statutory obligations, surety bonds (other than bonds
related to judgments or litigation), performance bonds and other obligations of
a like nature incurred in the ordinary course of business;
 
(g) easements, rights-of-way, restrictions and other similar encumbrances
affecting real property which, in the aggregate, are not substantial in amount,
and which do not in any case materially detract from the value of the property
subject thereto or materially interfere with the ordinary conduct of the
business of the applicable Person;
 
(h) Liens securing judgments for the payment of money not constituting an Event
of Default under Section 8.01(h) or securing appeal or other surety bonds
related to such judgments; and
 
(i) Liens securing Indebtedness permitted under Section 7.03(e); provided that
(i) such Liens do not at any time encumber any property other than the property
financed by such Indebtedness and (ii) the Indebtedness secured thereby does not
exceed the cost or fair market value, whichever is lower, of the property being
acquired on the date of acquisition;
 
(j) other Liens on non-cash property of the Borrower and its Subsidiaries not
exceeding $5,000,000 at any time; and
 
(k) Liens securing Indebtedness permitted under Section 7.03(g);
 
provided, that, notwithstanding any of Sections 7.01(a) through 7.01(k), in no
event shall the Borrower or any Subsidiary of the Borrower create, incur, assume
or suffer to exist any Lien (other than non-consensual Permitted Liens) upon
(i) any Intellectual Property of the Borrower and its Subsidiaries, or (ii) any
Accounts of the Borrower and its Subsidiaries in favor of any Person other than
the Lender and its Affiliates. “Intellectual Property” and “Accounts” shall have
the meanings assigned to them in the Security Agreement.
 
37

--------------------------------------------------------------------------------


7.02  Investments.
 
Make any Investments, except:
 
(a) Investments held by the Borrower or such Subsidiary in the form of cash
equivalents or readily marketable, investment grade debt securities;
 
(b) advances to officers, directors and employees of the Borrower and
Subsidiaries in an aggregate amount not to exceed $1,000,000 at any time
outstanding, for travel, entertainment, relocation and analogous ordinary
business purposes, excluding advances pursuant to indemnification arrangements
with officers and directors;
 
(c) Investments of the Borrower in any Subsidiary and Investments of any
Subsidiary in the Borrower or in another Subsidiary;
 
(d) Investments consisting of extensions of credit in the nature of accounts
receivable or notes receivable arising from the grant of trade credit in the
ordinary course of business, and Investments received in satisfaction or partial
satisfaction thereof from financially troubled account debtors to the extent
reasonably necessary in order to prevent or limit loss;
 
(e) Guarantees permitted by Section 7.03;
 
(f) Investments by the Borrower or any Subsidiary incurred in order to
consummate Permitted Acquisitions (i) not exceeding $50,000,000 during the term
hereof, (including any extended term hereof as a result of the making of any
Term Loans hereunder) as determined exclusive of the equity portions of the
consideration for any such Permitted Acquisitions, or (ii) if disclosed in
writing to the Lender prior to the Closing Date;
 
(g) other Investments not exceeding $5,000,000 in the aggregate in any fiscal
year of the Borrower.
 
7.03  Indebtedness.
 
Create, incur, assume or suffer to exist any Indebtedness, except:
 
(a) Indebtedness under the Loan Documents;
 
(b) Indebtedness outstanding on the date hereof and listed on Schedule 7.03 and
any refinancings, refundings, renewals or extensions thereof; provided that
(i) the amount of such Indebtedness is not increased at the time of such
refinancing, refunding, renewal or extension except by an amount equal to a
reasonable premium or other reasonable amount paid, and fees and expenses
reasonably incurred, in connection with such refinancing and by an amount equal
to any existing commitments unutilized thereunder, except that increases in
letters of credit related to the Borrower’s insurance programs in the aggregate
not to exceed $2,000,000 will be permitted, and (ii) any refinancings,
refundings, renewals or extensions of the Convertible Indebtedness shall be on
terms and conditions consented to in writing by the Lender or described in the
Consent Solicitation Statement dated September 13, 2006 (the “Consent
Solicitation Statement”), and, without limiting the foregoing, the maturity date
thereof shall be no earlier than the date one year after the later to occur of
(i) the Revolving Maturity Date and (ii) the latest Term Loan Maturity Date;
 
38

--------------------------------------------------------------------------------


(c) Guarantees of the Borrower or any Subsidiary in respect of Indebtedness
otherwise permitted hereunder of the Borrower or any wholly-owned Subsidiary;
 
(d) obligations (contingent or otherwise) of the Borrower or any Subsidiary
existing or arising under any Swap Contract, provided that (i) such obligations
are (or were) entered into by such Person in the ordinary course of business for
the purpose of directly mitigating risks associated with liabilities,
commitments, investments, assets, or property held or reasonably anticipated by
such Person, or changes in the value of securities issued by such Person, and
not for purposes of speculation or taking a “market view;” and (ii) such Swap
Contract does not contain any provision exonerating the non-defaulting party
from its obligation to make payments on outstanding transactions to the
defaulting party;
 
(e) Indebtedness in respect of capital leases, Synthetic Lease Obligations and
purchase money obligations for fixed or capital assets within the limitations
set forth in Section 7.01(i); provided, however, that the aggregate amount of
all such Indebtedness at any one time outstanding shall not exceed $3,000,000;
 
(f) Indebtedness incurred in connection with Permitted Acquisitions owing to the
seller(s) in such Permitted Acquisition in an aggregate principal amount
(excluding Indebtedness incurred in connection with the Permitted Acquisitions
described in Section 7.02(f)(ii)) not to exceed $20,000,000 at any time
outstanding (“Seller Debt”);
 
(g) Indebtedness incurred by non-Domestic Subsidiaries in an aggregate amount at
any one time outstanding not exceeding $2,000,000;
 
(h) unsecured Indebtedness in an aggregate principal amount not to exceed
$5,000,000 at any time outstanding; and
 
(i) Indebtedness in respect of Investments permitted under Section 7.02.
 
7.04  Fundamental Changes.
 
Merge, dissolve, liquidate, consolidate with or into another Person, or Dispose
of (whether in one transaction or in a series of transactions) all or
substantially all of its assets (whether now owned or hereafter acquired) to or
in favor of any Person, except that, so long as no Default exists or would
result therefrom:
 
(a) any Subsidiary may merge with (i) the Borrower, provided that the Borrower
shall be the continuing or surviving Person, or (ii) any one or more other
Subsidiaries, provided that when any wholly-owned Subsidiary is merging with
another Subsidiary, the wholly-owned Subsidiary shall be the continuing or
surviving Person;
 
(b) the Borrower or any of its Subsidiaries may make any Investment permitted by
Section 7.02; and
 
39

--------------------------------------------------------------------------------


(c) any Subsidiary may Dispose of all or substantially all of its assets (upon
voluntary liquidation or otherwise) to the Borrower or to another Subsidiary;
provided that if the transferor in such a transaction is a wholly-owned
Subsidiary, then the transferee must either be the Borrower or a wholly-owned
Subsidiary.
 
7.05  Dispositions.
 
Make any Disposition or enter into any agreement to make any Disposition,
except:
 
(a) Dispositions of obsolete or worn out property or property no longer used in
the business, whether now owned or hereafter acquired, in the ordinary course of
business;
 
(b) Dispositions of inventory in the ordinary course of business;
 
(c) Dispositions of equipment or real property to the extent that (i) such
property is exchanged for credit against the purchase price of similar
replacement property or (ii) the proceeds of such Disposition are reasonably
promptly applied to the purchase price of such replacement property;
 
(d) Dispositions of property by any Subsidiary to the Borrower or to a
wholly-owned Subsidiary; provided that if the transferor of such property is a
Guarantor, the transferee thereof must either be the Borrower or a Guarantor;
 
(e) Dispositions permitted by Section 7.04;
 
(f) non-exclusive licenses of IP Rights in the ordinary course of business and
substantially consistent with past practice;
 
(g) Dispositions by the Borrower and its Subsidiaries not otherwise permitted
under this Section 7.05; provided that (i) at the time of such Disposition, no
Default shall exist or would result from such Disposition and (ii) the aggregate
book value, net of any goodwill, of all property Disposed of in reliance on this
clause (g) in any fiscal year shall not exceed $3,000,000; and
 
(h) any Subsidiary may liquidate or dissolve if the Borrower determines in good
faith that such liquidation or dissolution is in the best interests of the
Borrower, and any Dispositions of property by the liquidating or dissolving
Subsidiaries in connection with such liquidation or dissolution are made to the
Borrower or a wholly-owned Subsidiary, provided that after giving effect thereto
the Borrower is in compliance with Section 6.12;
 
provided, however, that any Disposition pursuant to clauses (a) through
(h) shall be for fair market value.
 
7.06  Restricted Payments.
 
Declare or make, directly or indirectly, any Restricted Payment, or incur any
obligation (contingent or otherwise) to do so, except that:
 
(a) each Subsidiary may make Restricted Payments to the Borrower and to
wholly-owned Subsidiaries (and, in the case of a Restricted Payment by a
non-wholly-owned Subsidiary, to the Borrower and any Subsidiary and to each
other owner of capital stock or other equity interests of such Subsidiary on a
pro rata basis based on their relative ownership interests);
 
40

--------------------------------------------------------------------------------


(b) the Borrower and each Subsidiary may declare and make dividend payments or
other distributions payable solely in the common stock or other common equity
interests of such Person;
 
(c) the Borrower and each Subsidiary may purchase, redeem or otherwise acquire
shares of its common stock or other common equity interests or warrants or
options to acquire any such shares with the proceeds received from the
substantially concurrent issue of new shares of its common stock or other common
equity interests; and
 
(d) the Borrower may repurchase shares of its common stock or other common
equity interests or warrants or options to acquire any such shares from
employees or former employees of the Borrower in an aggregate amount not to
exceed $5,000,000 per annum; provided no Event of Default has occurred and is
continuing or would result therefrom.
 
7.07  Change in Nature of Business. Engage in any material line of business
substantially different from those lines of business conducted by the Borrower
and its Subsidiaries on the date hereof or any business substantially related or
incidental thereto.
 
7.08  Transactions with Affiliates. Enter into any transaction of any kind with
any Affiliate of the Borrower, whether or not in the ordinary course of
business, other than on fair and reasonable terms substantially as favorable to
the Borrower or such Subsidiary as would be obtainable by the Borrower or such
Subsidiary at the time in a comparable arm’s length transaction with a Person
other than an Affiliate, provided that the foregoing restriction shall not apply
to transactions between or among the Borrower and any of its wholly-owned
Subsidiaries or between and among any wholly-owned Subsidiaries.
 
7.09  Burdensome Agreements. Enter into any Contractual Obligation (other than
this Agreement or any other Loan Document) that (a) limits the ability (i) of
any Subsidiary to make Restricted Payments to the Borrower or any Guarantor or
to otherwise transfer property to the Borrower or any Guarantor, (ii) of any
Subsidiary to Guarantee the Indebtedness of the Borrower or (iii) of the
Borrower or any Subsidiary to create, incur, assume or suffer to exist Liens on
property of such Person; provided, however, that this clause (iii) shall not
prohibit any negative pledge incurred or provided in favor of any holder of
Indebtedness permitted under Section 7.03(e) solely to the extent any such
negative pledge relates to the property financed by or the subject of such
Indebtedness; or (b) requires the grant of a Lien to secure an obligation of
such Person if a Lien is granted to secure another obligation of such Person.
 
7.10  Use of Proceeds. Use the proceeds of any Credit Extension, whether
directly or indirectly, and whether immediately, incidentally or ultimately,
(a) to purchase or carry margin stock (within the meaning of Regulation U of the
FRB) or to extend credit to others for the purpose of purchasing or carrying
margin stock or to refund indebtedness originally incurred for such purpose, in
each case in violation of, or for a purpose which violates, or would be
inconsistent with, Regulation U of the FRB, or (ii) to enter into or consummate
any Acquisition that is not a Permitted Acquisition.
 
41

--------------------------------------------------------------------------------


7.11  Fiscal Year.
 
The Borrower shall not, and shall not suffer or permit any Subsidiary to, make
any significant change in accounting treatment or reporting practices, except as
required by GAAP, or change the fiscal year of the Borrower or of any
Subsidiary, except to change the fiscal year of a Subsidiary acquired in
connection with a Permitted Acquisition to conform its fiscal year to the
Borrower’s.
 
7.12  Financial Covenants.
 
(a) Minimum TTM EBITDA. As calculated on a consolidated basis for the Borrower
and its Subsidiaries, the Borrower shall not permit TTM EBITDA, as measured as
of the last day of each fiscal quarter of the Borrower to be less than
$50,000,000 for each fiscal quarter ending on or prior to September 30, 2006, or
less than $70,000,000 thereafter.
 
(b) Minimum Unrestricted Liquidity. The Borrower shall not permit at any time,
in respect of the Borrower and its Subsidiaries, the ratio of (i) the sum of
(A) cash-on-hand, (B) cash equivalents, (C) readily marketable, investment grade
debt securities, and (D) net accounts receivable, in each case not subject to a
Lien (other than Liens in favor of the Lender pursuant to the Loan Documents) or
any other restrictions (such sum, the “Unrestricted Liquidity”), to (ii) the sum
of (A) Consolidated Funded Indebtedness and (B) all direct or contingent
obligations arising under letters of credit (except to the extent secured by
cash or other readily marketable securities), to be less than 1.10:1.
 
7.13  Capital Expenditures. Make or become legally obligated to make any
expenditure in respect of the purchase or other acquisition of any fixed or
capital asset (excluding normal replacements and maintenance which are properly
charged to current operations), except for capital expenditures in the ordinary
course of business not exceeding, in the aggregate for the Borrower and it
Subsidiaries (i) during the period from the date hereof through the end of the
Borrower’s third fiscal quarter in 2007, $45,000,000, and (ii) during the
Borrower’s fourth fiscal quarter in 2007 and first fiscal quarter in 2008,
$25,000,000 (in the event that the term hereof is extended as a result of making
any Term Loans hereunder).
 
ARTICLE VIII.
EVENTS OF DEFAULT AND REMEDIES
 
8.01  Events of Default. Any of the following shall constitute an Event of
Default:
 
(a) Non-Payment. The Borrower or any other Loan Party fails to pay (i) when and
as required to be paid herein, any amount of principal of any Loan, or
(ii) within three Business Days after the same becomes due, any interest on any
Loan, or any non-use or other fee due hereunder, or (iii) (A) if demand has been
previously made, within five days after the same becomes due, or (B) if no
demand has been previously made, within five days after demand, any other amount
payable hereunder or under any other Loan Document; or
 
(b) Specific Covenants. The Borrower fails to perform or observe any term,
covenant or agreement contained in any of Section 6.01, 6.02, 6.03, 6.05, 6.10,
6.11, 6.12, or 6.14 or Article VII; or
 
42

--------------------------------------------------------------------------------


(c) Other Defaults. Any Loan Party fails to perform or observe any other
covenant or agreement (not specified in subsection (a) or (b) above) contained
in any Loan Document on its part to be performed or observed and such failure
continues for 30 days; or
 
(d) Representations and Warranties. Any representation, warranty, certification
or statement of fact made or deemed made by or on behalf of the Borrower or any
other Loan Party herein, in any other Loan Document, or in any document
delivered in connection herewith or therewith shall be materially incorrect or
misleading when made or deemed made; or
 
(e) Cross-Default. (i) The Borrower or any Subsidiary (A) fails to make any
payment when due (whether by scheduled maturity, required prepayment,
acceleration, demand, or otherwise) in respect of any Indebtedness or Guarantee
(other than Indebtedness hereunder and Indebtedness under Swap Contracts and any
inter-company debt) having an aggregate principal amount (including undrawn
committed or available amounts and including amounts owing to all creditors
under any combined or syndicated credit arrangement) of more than the Threshold
Amount, or (B) except as set forth in the Disclosure Letter and except for
failures that are waived in connection with the solicitation of consents
described in the Consent Solicitation Statement, fails to observe or perform any
other agreement or condition relating to any such Indebtedness or Guarantee or
contained in any instrument or agreement evidencing, securing or relating
thereto, or any other event occurs, the effect of which default or other event
is to cause, or to permit the holder or holders of such Indebtedness or the
beneficiary or beneficiaries of such Guarantee (or a trustee or agent on behalf
of such holder or holders or beneficiary or beneficiaries) to cause, with the
giving of notice if required, such Indebtedness to be demanded or to become due
or to be repurchased, prepaid, defeased or redeemed (automatically or
otherwise), or an offer to repurchase, prepay, defease or redeem such
Indebtedness to be made, prior to its stated maturity, or such Guarantee to
become payable or cash collateral in respect thereof to be demanded; or
(ii) there occurs under any Swap Contract an Early Termination Date (as defined
in such Swap Contract) resulting from (A) any event of default under such Swap
Contract as to which the Borrower or any Subsidiary is the Defaulting Party (as
defined in such Swap Contract) or (B) any Termination Event (as so defined)
under such Swap Contract as to which the Borrower or any Subsidiary is an
Affected Party (as so defined) and, in either event, the Swap Termination Value
owed by the Borrower or such Subsidiary as a result thereof is greater than the
Threshold Amount; or
 
(f) Insolvency Proceedings, Etc. Any Loan Party or any of its Subsidiaries,
other than Insignificant Foreign Subsidiaries, institutes or consents to the
institution of any proceeding under any Debtor Relief Law, or makes an
assignment for the benefit of creditors; or applies for or consents to the
appointment of any receiver, trustee, custodian, conservator, liquidator,
rehabilitator or similar officer for it or for all or any material part of its
property; or any receiver, trustee, custodian, conservator, liquidator,
rehabilitator or similar officer is appointed without the application or consent
of such Person and the appointment continues undischarged or unstayed for 60
calendar days; or any proceeding under any Debtor Relief Law relating to any
such Person or to all or any material part of its property is instituted without
the consent of such Person and continues undismissed or unstayed for 60 calendar
days, or an order for relief is entered in any such proceeding; or
 
43

--------------------------------------------------------------------------------


(g) Inability to Pay Debts; Attachment. (i) The Borrower or any Subsidiary,
other than Insignificant Foreign Subsidiaries, becomes unable or admits in
writing its inability or fails generally to pay its debts as they become due, or
(ii) any writ or warrant of attachment or execution or similar process is issued
or levied against all or any material part of the property of any such Person
and is not released, vacated or fully bonded within 30 days after its issue or
levy; or
 
(h) Judgments. There is entered against the Borrower or any Subsidiary, other
than Insignificant Foreign Subsidiaries, (i) a final judgment or order for the
payment of money in an aggregate amount exceeding the Threshold Amount (to the
extent not covered by independent third-party insurance as to which the insurer
does not dispute coverage), or (ii) any one or more non-monetary final judgments
that have, or could reasonably be expected to have, individually or in the
aggregate, a Material Adverse Effect and, in either case, (A) enforcement
proceedings are commenced by any creditor upon such judgment or order, or
(B) there is a period of 10 consecutive days during which a stay of enforcement
of such judgment, by reason of a pending appeal or otherwise, is not in effect;
or
 
(i) ERISA. (i) An ERISA Event occurs with respect to a Pension Plan or
Multiemployer Plan which has resulted or could reasonably be expected to result
in liability of the Borrower under Title IV of ERISA to the Pension Plan,
Multiemployer Plan or the PBGC in an aggregate amount in excess of the Threshold
Amount, or (ii) the Borrower or any ERISA Affiliate fails to pay when due, after
the expiration of any applicable grace period, any installment payment with
respect to its withdrawal liability under Section 4201 of ERISA under a
Multiemployer Plan in an aggregate amount in excess of the Threshold Amount; or
 
(j) Invalidity of Loan Documents; Collateral. Any Loan Document, at any time
after its execution and delivery and for any reason other than as expressly
permitted hereunder or satisfaction in full of all the Obligations, ceases to be
in full force and effect; or any Loan Party contests in any manner the validity
or enforceability of any Loan Document; or any Loan Party denies that it has any
or further liability or obligation under any Loan Document, or purports to
revoke, terminate or rescind any Loan Document; or any Collateral Document shall
for any reason (other than pursuant to the terms thereof) cease to create a
valid security interest in the Collateral purported to be covered thereby or
such security interest shall for any reason cease to be a perfected and first
priority security interest, subject only to Permitted Liens; or
 
(k) Change of Control. There occurs any Change of Control with respect to the
Borrower; or
 
(l) Material Adverse Effect. There occurs a Material Adverse Effect.
 
8.02  Remedies Upon Event of Default.
 
If any Event of Default occurs and is continuing, the Lender may take any or all
of the following actions:
 
(a) declare the Commitment to be terminated, whereupon the Commitment shall be
terminated;
 
44

--------------------------------------------------------------------------------


(b) declare the unpaid principal amount of all outstanding Loans, all interest
accrued and unpaid thereon, and all other amounts owing or payable hereunder or
under any other Loan Document to be immediately due and payable, without
presentment, demand, protest or other notice of any kind, all of which are
hereby expressly waived by the Borrower; and
 
(c) exercise all rights and remedies available to it under the Loan Documents or
applicable law;
 
provided, however, that upon the occurrence of an actual or deemed entry of an
order for relief with respect to the Borrower under the Bankruptcy Code of the
United States, the Commitment shall automatically terminate, and the unpaid
principal amount of all outstanding Loans and all interest and other amounts as
aforesaid shall automatically become due and payable, in each case without
further act of the Lender.
 
8.03  Application of Funds.  After the exercise of remedies provided for in
Section 8.02 (or after the Loans have automatically become immediately due and
payable as set forth in the proviso to Section 8.02), any amounts received on
account of the Obligations shall be applied by the Lender in such order as it
elects in its sole discretion.
 
ARTICLE IX.
MISCELLANEOUS
 
9.01  Amendments; Etc. No amendment or waiver of any provision of this Agreement
or any other Loan Document, and no consent to any departure by the Borrower or
any other Loan Party therefrom, shall be effective unless in writing signed by
the Lender and the Borrower or the applicable Loan Party, as the case may be,
and each such waiver or consent shall be effective only in the specific instance
and for the specific purpose for which given.
 
9.02  Notices and Other Communications; Facsimile Copies.
 
(a) General. Unless otherwise expressly provided herein, all notices and other
communications provided for hereunder shall be in writing (including by
facsimile transmission). All such written notices shall be mailed, faxed or
delivered to the address, facsimile number or (subject to subsection (c) below)
electronic mail address specified for notices to the applicable party on
Schedule 9.02; or to such other address, facsimile number or electronic mail
address as shall be designated by such party in a notice to the other party. All
notices and other communications expressly permitted hereunder to be given by
telephone shall be made to the telephone number specified for notices to the
applicable party on Schedule 9.02, or to such other telephone number as shall be
designated by such party in a notice to the other party. All such notices and
other communications shall be deemed to be given or made upon the earlier to
occur of (i) actual receipt by the relevant party hereto and (ii) (A) if
delivered by hand or by courier, when signed for by or on behalf of the relevant
party hereto; (B) if delivered by mail, four Business Days after deposit in the
mails, postage prepaid; (C) if delivered by facsimile, when sent and receipt has
been confirmed by telephone; and (D) if delivered by electronic mail (which form
of delivery is subject to the provisions of subsection (c) below), when
delivered; provided, however, that notices and other communications to the
Lender pursuant to Article II shall not be effective until actually received by
the Lender. In no event shall a voicemail message be effective as a notice,
communication or confirmation hereunder.
 
45

--------------------------------------------------------------------------------


(b) Effectiveness of Facsimile Documents and Signatures. Loan Documents may be
transmitted and/or signed by facsimile. The effectiveness of any such documents
and signatures shall, subject to applicable Law, have the same force and effect
as manually-signed originals and shall be binding on all Loan Parties and the
Lender. The Lender may also require that any such documents and signatures be
confirmed by a manually-signed original thereof; provided, however, that the
failure to request or deliver the same shall not limit the effectiveness of any
facsimile document or signature.
 
(c) Limited Use of Electronic Mail. Electronic mail and Internet and intranet
websites may be used only to distribute routine communications, such as
financial statements and other information as provided in Section 6.02, and to
distribute Loan Documents for execution by the parties thereto, and may not be
used for any other purpose.
 
(d) Reliance by Lender. The Lender shall be entitled to rely and act upon any
notices (including telephonic Loan Notices) purportedly given by or on behalf of
the Borrower even if (i) such notices were not made in a manner specified
herein, were incomplete or were not preceded or followed by any other form of
notice specified herein, or (ii) the terms thereof, as understood by the
recipient, varied from any confirmation thereof. The Borrower shall indemnify
the Lender, its Affiliates, and their respective officers, directors, employees,
agents and attorneys-in-fact from all losses, costs, expenses and liabilities
resulting from the reliance by such Person on each notice purportedly given by
or on behalf of the Borrower. All telephonic notices to and other communications
with the Lender may be recorded by the Lender, and the Borrower hereby consents
to such recording.
 
9.03  No Waiver; Cumulative Remedies.
 
No failure by the Lender to exercise, and no delay by the Lender in exercising,
any right, remedy, power or privilege hereunder shall operate as a waiver
thereof; nor shall any single or partial exercise of any right, remedy, power or
privilege hereunder preclude any other or further exercise thereof or the
exercise of any other right, remedy, power or privilege. The rights, remedies,
powers and privileges herein provided are cumulative and not exclusive of any
rights, remedies, powers and privileges provided by law.
 
9.04  Attorney Costs, Expenses and Taxes.
 
The Borrower agrees (a) to pay or reimburse the Lender for all costs and
expenses incurred in connection with the development, preparation, negotiation
and execution of this Agreement and the other Loan Documents and any amendment,
waiver, consent or other modification of the provisions hereof and thereof
(whether or not the transactions contemplated hereby or thereby are
consummated), and the consummation of the transactions contemplated hereby and
thereby, including all Attorney Costs, and (b) to pay or reimburse the Lender
for all costs and expenses incurred in connection with the enforcement,
attempted enforcement, or preservation of any rights or remedies under this
Agreement or the other Loan Documents (including all such costs and expenses
incurred in any arbitration proceeding and during any “workout” or restructuring
in respect of the Obligations and during any legal proceeding, including any
proceeding under any Debtor Relief Law), including all Attorney Costs. The
foregoing costs and expenses shall include all search, filing, recording, title
insurance and appraisal charges and fees and taxes related thereto, and other
out-of-pocket expenses incurred by the Lender and the cost of independent public
accountants and other outside experts retained by the Lender. All amounts due
under this Section 9.04 shall be payable within ten Business Days after demand
therefor. The agreements in this Section shall survive the termination of the
Commitment and repayment, satisfaction or discharge of all other Obligations.
 
46

--------------------------------------------------------------------------------


9.05  Indemnification by the Borrower. Whether or not the transactions
contemplated hereby are consummated, the Borrower shall indemnify and hold
harmless the Lender, its Affiliates, and their respective directors, officers,
employees, counsel, agents and attorneys-in-fact (collectively the
“Indemnitees”) from and against any and all liabilities, obligations, losses,
damages, penalties, claims, demands, actions, judgments, suits, costs, expenses
and disbursements (including Attorney Costs) of any kind or nature whatsoever
which may at any time be imposed on, incurred by or asserted against any such
Indemnitee in any way relating to or arising out of or in connection with
(a) the execution, delivery, enforcement, performance or administration of any
Loan Document or any other agreement, letter or instrument delivered in
connection with the transactions contemplated thereby or the consummation of the
transactions contemplated thereby, (b) the Commitment or any Loan or the use or
proposed use of the proceeds therefrom, or (c) any actual or prospective claim,
litigation, investigation or proceeding relating to any of the foregoing,
whether based on contract, tort or any other theory (including any investigation
of, preparation for, or defense of any pending or threatened claim,
investigation, litigation or proceeding) and regardless of whether any
Indemnitee is a party thereto (all the foregoing, collectively, the “Indemnified
Liabilities”); provided that such indemnity shall not, as to any Indemnitee, be
available to the extent that such liabilities, obligations, losses, damages,
penalties, claims, demands, actions, judgments, suits, costs, expenses or
disbursements have resulted from the gross negligence or willful misconduct of
such Indemnitee. No Indemnitee shall have any liability for any indirect or
consequential damages relating to this Agreement or any other Loan Document or
arising out of its activities in connection herewith or therewith (whether
before or after the Closing Date). All amounts due under this Section 9.05 shall
be payable within ten Business Days after demand therefor. The agreements in
this Section shall survive the termination of the Commitment and the repayment,
satisfaction or discharge of all the other Obligations.
 
9.06  Payments Set Aside. To the extent that any payment by or on behalf of the
Borrower is made to the Lender, or the Lender exercises its right of set-off,
and such payment or the proceeds of such set-off or any part thereof is
subsequently invalidated, declared to be fraudulent or preferential, set aside
or required (including pursuant to any settlement entered into by the Lender in
its discretion) to be repaid to a trustee, receiver or any other party, in
connection with any proceeding under any Debtor Relief Law or otherwise, then,
to the extent of such recovery, the obligation or part thereof originally
intended to be satisfied shall be revived and continued in full force and effect
as if such payment had not been made or such set-off had not occurred.
 
47

--------------------------------------------------------------------------------


9.07  Successors and Assigns.
 
(a) The provisions of this Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns
permitted hereby, except that the Borrower may not assign or otherwise transfer
any of its rights or obligations hereunder without the prior written consent of
the Lender and the Lender may not assign or otherwise transfer any of its rights
or obligations hereunder except (i) to an Eligible Assignee in accordance with
the provisions of subsection (b) of this Section, (ii) by way of participation
in accordance with the provisions of subsection (c) of this Section, or (iii) by
way of pledge or assignment of a security interest subject to the restrictions
of subsection (e) of this Section (and any other attempted assignment or
transfer by any party hereto shall be null and void). Nothing in this Agreement,
expressed or implied, shall be construed to confer upon any Person (other than
the parties hereto, their respective successors and assigns permitted hereby,
Participants to the extent provided in subsection (c) of this Section and, to
the extent expressly contemplated hereby, the Indemnitees) any legal or
equitable right, remedy or claim under or by reason of this Agreement.
 
(b) The Lender may at any time assign to one or more Eligible Assignees, with
the Borrower’s prior written consent if such Eligible Assignee is a foreign
Person (such consent not to be unreasonably withheld or delayed and not to be
required if an Event of Default has occurred and is continuing), all or a
portion of its rights and obligations under this Agreement (including all or a
portion of the Commitment and the Loans at the time owing to it) pursuant to
documentation acceptable to the Lender and the assignee. In the event of any
partial assignment, the Lender, the Borrower and such assignee shall enter into
such amendments to this Agreement and the other Loan Documents as shall be
necessary to effect such assignment (including customary agency and majority
voting provisions) and, in connection therewith, the Lender shall remain the
agent bank. From and after the effective date specified in the applicable
documentation, such Eligible Assignee shall be a party to this Agreement and, to
the extent of the interest assigned by the Lender, have the rights and
obligations of the Lender under this Agreement, and the Lender shall, to the
extent of the interest so assigned, be released from its obligations under this
Agreement (and, in the case of an assignment of all of the Lender’s rights and
obligations under this Agreement, shall cease to be a party hereto but shall
continue to be entitled to the benefits of Sections 3.01, 3.04, 3.05, 9.04 and
9.05 with respect to facts and circumstances occurring prior to the effective
date of such assignment). Upon request, the Borrower (at its expense) shall
execute and deliver new or replacement Notes to the Lender and the assignee, and
shall execute and deliver any other documents reasonably necessary or
appropriate to give effect to such assignment and to provide for the
administration of this Agreement after giving effect thereto.
 
(c) The Lender may at any time, without the consent of, or notice to, the
Borrower, sell participations to any Person (other than a natural person or the
Borrower or any of the Borrower’s Affiliates or Subsidiaries) (each, a
“Participant”) in all or a portion of the Lender's rights and/or obligations
under this Agreement (including all or a portion of its Commitment and/or the
Loans); provided that (i) the Lender's obligations under this Agreement shall
remain unchanged, (ii) the Lender shall remain solely responsible to the
Borrower for the performance of such obligations and (iii) the Borrower shall
continue to deal solely and directly with the Lender in connection with the
Lender's rights and obligations under this Agreement. Any agreement or
instrument pursuant to which the Lender sells such a participation shall provide
that the Lender shall retain the sole right to enforce this Agreement and to
approve any amendment, modification or waiver of any provision of this
Agreement; provided that such agreement or instrument may provide that the
Lender will not, without the consent of the Participant, agree to any amendment,
waiver or other modification that would (i) postpone any date upon which any
payment of money is scheduled to be made to such Participant, or (ii) reduce the
principal, interest, fees or other amounts payable to such Participant
(provided, however, that the Lender may, without the consent of the Participant,
(A) amend any financial covenant hereunder (or any defined term used therein)
even if the effect of such amendment would be to reduce the rate of interest on
any Loan or to reduce any fee payable hereunder and (B) waive the right to be
paid interest at the Default Rate, or (iii) release any Guarantor from the
Guaranty or release all or a material part of the Collateral. Subject to
subsection (d) of this Section, the Borrower agrees that each Participant shall
be entitled to the benefits of Sections 3.01, 3.04, 3.05 and 3.06 to the same
extent as if it were the Lender and had acquired its interest by assignment
pursuant to subsection (b) of this Section. To the extent permitted by law, each
Participant also shall be entitled to the benefits of Section 9.09 as though it
were the Lender.
 
48

--------------------------------------------------------------------------------


(d) A Participant shall not be entitled to receive any greater payment under
Section 3.01, 3.04 or 3.06 than the Lender would have been entitled to receive
with respect to the participation sold to such Participant, unless the sale of
the participation to such Participant is made with the Borrower's prior written
consent. A Participant that is not a “United States person” within the meaning
of Section 7701(a)(30) of the Code shall not be entitled to the benefits of
Section 3.01 unless the Borrower is notified of the participation sold to such
Participant and such Participant agrees, for the benefit of the Borrower, to
provide to the Lender such tax forms prescribed by the IRS as are necessary or
desirable to establish an exemption from, or reduction of, U.S. withholding tax.
Further, if a Participant is not a United States Person, such sale shall be made
with the Borrower’s prior written consent (such consent not to be unreasonably
withheld or delayed and not to be required if an Event of Default has occurred
and is continuing).
 
(e) The Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement (including under the Notes, if
any) to secure obligations of the Lender, including any pledge or assignment to
secure obligations to a Federal Reserve Bank; provided that no such pledge or
assignment shall release the Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for the Lender as a party hereto.
 
(f) As used herein, the following terms have the following meanings:
 
“Eligible Assignee” means (a) an Affiliate of the Lender; (b) an Approved Fund;
and (c) any other Person (other than a natural person) approved by the Borrower
(such approval not to be unreasonably withheld or delayed); provided that no
such approval shall be required if an Event of Default has occurred and is
continuing.
 
49

--------------------------------------------------------------------------------


“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business.
 
“Approved Fund” means any Fund that is administered or managed by (a) the Lender
or (b) an Affiliate of the Lender.
 
9.08  Confidentiality. The Lender agrees to maintain the confidentiality of the
Information (as defined below), except that Information may be disclosed (a) to
its and its Affiliates’ directors, officers, employees and agents, including
accountants, legal counsel and other advisors (it being understood that the
Persons to whom such disclosure is made will be informed of the confidential
nature of such Information and instructed to keep such Information
confidential), (b) to the extent requested by any regulatory authority, (c) to
the extent required by applicable laws or regulations or by any subpoena or
similar legal process, (d) to any other party hereto, (e) in connection with the
exercise of any remedies hereunder or under any other Loan Document or any
action or proceeding relating to this Agreement or any other Loan Document or
the enforcement of rights hereunder or thereunder, (f) subject to an agreement
containing provisions substantially the same as those of this Section, to
(i) any assignee of or Participant in, or any prospective assignee of or
Participant in, any of its rights or obligations under this Agreement or
(ii) any actual or prospective counterparty (or its advisors) to any swap or
derivative transaction relating to the Borrower and its obligations, (g) with
the consent of the Borrower or (h) to the extent such Information (x) becomes
publicly available other than as a result of a breach of this Section or
(y) becomes available to the Lender on a nonconfidential basis from a source
other than the Borrower. For purposes of this Section, “Information” means all
information received from any Loan Party relating to any Loan Party or any of
their respective businesses, other than any such information that is available
to the Lender on a nonconfidential basis prior to disclosure by any Loan Party,
provided that, in the case of information received from a Loan Party after the
date hereof, such information is clearly identified at the time of delivery as
confidential. Any Person required to maintain the confidentiality of Information
as provided in this Section shall be considered to have complied with its
obligation to do so if such Person has exercised the same degree of care to
maintain the confidentiality of such Information as such Person would accord to
its own confidential information.
 
9.09  Set-off. In addition to any rights and remedies of the Lender provided by
law, upon the occurrence and during the continuance of any Event of Default, the
Lender is authorized at any time and from time to time, without prior notice to
the Borrower or any other Loan Party, any such notice being waived by the
Borrower (on its own behalf and on behalf of each Loan Party) to the fullest
extent permitted by law, to set off and apply any and all deposits (general or
special, time or demand, provisional or final) at any time held by, and other
indebtedness at any time owing by, the Lender to or for the credit or the
account of the respective Loan Parties against any and all Obligations owing to
the Lender hereunder or under any other Loan Document, now or hereafter
existing, irrespective of whether or not the Lender shall have made demand under
this Agreement or any other Loan Document and although such Obligations may be
contingent or unmatured or denominated in a currency different from that of the
applicable deposit or indebtedness. The Lender agrees promptly to notify the
Borrower after any such set-off and application; provided, however, that the
failure to give such notice shall not affect the validity of such set-off and
application.
 
50

--------------------------------------------------------------------------------


 
9.10  Automatic Debits. With respect to any principal, interest, fee, or any
other cost or expense (including Attorney Costs) due and payable to the Lender
under the Loan Documents, the Borrower hereby irrevocably authorizes the Lender
to debit any deposit account of the Borrower with the Lender in an amount such
that the aggregate amount debited from all such deposit accounts does not exceed
such principal, interest, fee or other cost or expense. If there are
insufficient funds in such deposit accounts to cover the amount then due, such
debits will be reversed (in whole or in part, in Lender’s sole discretion) and
such amount not debited shall be deemed to be unpaid. No such debit under this
Section shall be deemed a set-off.
 
9.11  Interest Rate Limitation. Notwithstanding anything to the contrary
contained in any Loan Document, the interest paid or agreed to be paid under the
Loan Documents shall not exceed the maximum rate of non-usurious interest
permitted by applicable Law (the “Maximum Rate”). If the Lender shall receive
interest in an amount that exceeds the Maximum Rate, the excess interest shall
be applied to the principal of the Loans or, if it exceeds such unpaid
principal, refunded to the Borrower. In determining whether the interest
contracted for, charged, or received by the Lender exceeds the Maximum Rate, the
Lender may, to the extent permitted by applicable Law, (a) characterize any
payment that is not principal as an expense, fee, or premium rather than
interest, (b) exclude voluntary prepayments and the effects thereof, and
(c) amortize, prorate, allocate, and spread in equal or unequal parts the total
amount of interest throughout the contemplated term of the Obligations
hereunder.
 
9.12  Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same instrument.
 
9.13  Integration. This Agreement, together with the other Loan Documents,
comprises the complete and integrated agreement of the parties on the subject
matter hereof and thereof and supersedes all prior agreements, written or oral,
on such subject matter. In the event of any conflict between the provisions of
this Agreement and those of any other Loan Document, the provisions of this
Agreement shall control; provided that the inclusion of supplemental rights or
remedies in favor of the Lender in any other Loan Document shall not be deemed a
conflict with this Agreement. Each Loan Document was drafted with the joint
participation of the respective parties thereto and shall be construed neither
against nor in favor of any party, but rather in accordance with the fair
meaning thereof.
 
9.14  Survival of Representations and Warranties. All representations and
warranties made hereunder and in any other Loan Document or other document
delivered pursuant hereto or thereto or in connection herewith or therewith
shall survive the execution and delivery hereof and thereof. Such
representations and warranties have been or will be relied upon by the Lender,
regardless of any investigation made by the Lender or on its behalf and
notwithstanding that the Lender may have had notice or knowledge of any Default
at the time of any Credit Extension, and shall continue in full force and effect
as long as any Loan or any other Obligation hereunder shall remain unpaid or
unsatisfied.
 
51

--------------------------------------------------------------------------------


9.15  Severability. If any provision of this Agreement or the other Loan
Documents is held to be illegal, invalid or unenforceable, (a) the legality,
validity and enforceability of the remaining provisions of this Agreement and
the other Loan Documents shall not be affected or impaired thereby and (b) the
parties shall endeavor in good faith negotiations to replace the illegal,
invalid or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the illegal, invalid or
unenforceable provisions. The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.
 
9.16  Governing Law; Arbitration; Waiver of Jury Trial.
 
(a) This Agreement shall be governed by, and construed in accordance with, the
law of the State of California.
 
(b)  The following provisions of this Section concern the resolution of any
controversies or claims between the parties, whether arising in contract, tort
or by statute, including controversies or claims that arise out of or relate to:
(i) this Agreement (including any renewals, extensions or modifications); or
(ii) any other Loan Document (collectively a “Claim”) and are a material
inducement for the parties entering into this Agreement. For the purposes of
this Section 9.16 only, the term “parties” shall include any parent corporation,
Subsidiary or other Affiliate of the Lender involved in the servicing,
management or administration of any obligation described or evidenced by this
Agreement.
 
(c) At the request of any party to this Agreement, any Claim shall be resolved
by binding arbitration in accordance with the Federal Arbitration Act (Title 9,
U.S. Code) (the “Act”). The Act will apply even though this Agreement provides
that it is governed by the law of the State of California.
 
(d) Arbitration proceedings will be determined in accordance with the Act, the
applicable rules and procedures for the arbitration of disputes of JAMS or any
successor thereof (“JAMS”), and the terms of this Section. In the event of any
inconsistency, the terms of this Section shall control.
 
(e) The arbitration shall be administered by JAMS and conducted, unless
otherwise required by law, in any U.S. state where real or tangible personal
property collateral for the Obligations is located. All Claims shall be
determined by one arbitrator; provided, however, that if Claims exceed Five
Million Dollars ($5,000,000), upon the request of any party, the Claims shall be
decided by three arbitrators. All arbitration hearings shall commence within
ninety (90) days of the demand for arbitration and close within ninety (90) days
of commencement and the award of the arbitrator(s) shall be issued within thirty
(30) days of the close of the hearing. However, the arbitrator(s), upon a
showing of good cause, may extend the commencement of the hearing for up to an
additional sixty (60) days. The arbitrator(s) shall provide a concise written
statement of reasons for the award. The arbitration award may be submitted to
any court having jurisdiction to be confirmed and enforced.
 
52

--------------------------------------------------------------------------------


(f) The arbitrator(s) will have the authority to decide whether any Claim is
barred by the statute of limitations and, if so, to dismiss the arbitration on
that basis. For purposes of the application of the statute of limitations, the
service on JAMS under applicable JAMS rules of a notice of Claim is the
equivalent of the filing of a lawsuit. Any dispute concerning this arbitration
provision or whether a Claim is arbitrable shall be determined by the
arbitrator(s), except as provided in subsection (i). The arbitrator(s) shall
have the power to award legal fees pursuant to the terms of this Agreement.
 
(g) To the extent any Claims are not arbitrated, to the extent permitted by law
the Claims shall be resolved in court by a judge without a jury, except any
Claims which are brought in California state court shall be determined by
judicial reference as described below.
 
(h) Any Claim which is not arbitrated and which is brought in California state
court will be resolved by a general reference to a referee (or a panel of
referees) as provided in California Code of Civil Procedure Section 638. The
referee (or presiding referee of the panel) shall be a retired Judge or Justice.
The referee (or panel of referees) shall be selected by mutual written agreement
of the parties. If the parties do not agree, the referee shall be selected by
the Presiding Judge of the Court (or his or her representative) as provided in
California Code of Civil Procedure Section 638 and the following related
sections. The referee shall determine all issues in accordance with existing
California law and the California rules of evidence and civil procedure. The
referee shall be empowered to enter equitable as well as legal relief, provide
all temporary or provisional remedies, enter equitable orders that will be
binding on the parties and rule on any motion which would be authorized in a
trial, including without limitation motions for summary judgment or summary
adjudication. The award that results from the decision of the referee(s) will be
entered as a judgment in the court that appointed the referee, in accordance
with the provisions of California Code of Civil Procedure Sections 644(a) and
645. The parties reserve the right to seek appellate review of any judgment or
order, including but not limited to, orders pertaining to class certification,
to the same extent permitted in a court of law.
 
(i) This Section does not limit the right of any party to: (i) exercise
self-help remedies, such as but not limited to, setoff; (ii) initiate judicial
or non-judicial foreclosure against any real or personal property collateral;
(iii) exercise any judicial or power of sale rights, or (iv) act in a court of
law to obtain an interim remedy, such as but not limited to, injunctive relief,
writ of possession or appointment of a receiver, or additional or supplementary
remedies.
 
(j) The filing of a court action is not intended to constitute a waiver of the
right of any party, including the suing party, thereafter to require submittal
of the Claim to arbitration or judicial reference.
 
53

--------------------------------------------------------------------------------


By agreeing to binding arbitration or judicial reference, the parties
irrevocably and voluntarily waive any right they may have to a trial by jury as
permitted by law in respect of any Claim. Furthermore, without intending in any
way to limit the foregoing provisions of this Section 9.16, to the extent any
Claim is not arbitrated or submitted to judicial reference, the parties
irrevocably and voluntarily waive any right they may have to a trial by jury to
the extent permitted by law in respect of such Claim. This waiver of jury trial
shall remain in effect even if the Class Action Waiver is limited, voided or
found unenforceable. WHETHER THE CLAIM IS DECIDED BY ARBITRATION, BY JUDICIAL
REFERENCE, OR BY TRIAL BY A JUDGE, THE PARTIES AGREE AND UNDERSTAND THAT THE
EFFECT OF THIS AGREEMENT IS THAT THEY ARE GIVING UP THE RIGHT TO TRIAL BY JURY
TO THE EXTENT PERMITTED BY LAW.
 
9.17  USA Patriot Act Notice. The Lender hereby notifies the Borrower that
pursuant to the requirements of the USA Patriot Act (Title III of Pub. L. 107-56
(signed into law October 26, 2001)) (the “Act”), it is required to obtain,
verify and record information that identifies the Borrower, which information
includes the name and address of the Borrower and other information that will
allow the Lender to identify the Borrower in accordance with the Act.
 
9.18  Time of the Essence. Time is of the essence of the Loan Documents.
 
9.19  Amendment and Restatement. This Agreement is intended to amend and restate
the Existing Credit Agreement, without novation, with the Commitment set forth
herein. The Loans outstanding thereunder shall be deemed to be Loans borrowed
hereunder, effective as of the Closing Date. The Borrower hereby ratifies,
affirms and acknowledges all of its Obligations in respect of the Existing
Credit Agreement, the Loans outstanding thereunder, and the related documents
and agreements delivered by it thereunder.
 
 
[remainder of page intentionally left blank]
 
 


54

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.
 
 
CNET NETWORKS, INC.


 
By: __________________________________
Name:________________________________
Title:_________________________________

Signature Page 1 to Credit Agreement


--------------------------------------------------------------------------------



 
BANK OF AMERICA, N.A.


 
By: __________________________________
Name:________________________________
Title:_________________________________
 
 
 


Signature Page 2 to Credit Agreement

--------------------------------------------------------------------------------

